--------------------------------------------------------------------------------

Exhibit 10.6
 

  image [image.jpg]
[***] Denotes language for which the Company has requested confidential
treatment pursuant to the rules and regulations of the Securities Exchange Act
of 1934, as amended



TABLE OF CONTENTS

SOLECTRON / TRIMBLE MASTER MANUFACTURING SERVICES AGREEMENT


1.0
 
Precedence and Intent:
 
2
2.0
 
Definitions
 
3
3.0
 
Statements of Work/Specifications
 
10
4.0
 
Product Manufacture.
 
11
5.0
 
Product Forecast
 
12
6.0
 
Purchase Orders
 
13
7.0
 
Delivery and Shipment
 
13
8.0
 
Product Pricing; Payment Terms
 
14
9.0
 
Product Component Budgets, Price Reviews and Quotations
 
14
10.0
 
Material Procurement and Management
 
16
11.0
 
[***]
 
18
12.0
 
Trimble Furnished Property, Tooling & Equipment
 
19
13.0
 
Required Personnel; Project Team; Quarterly Business Reviews
 
20
14.0
 
Demand Flexibility and Cancellations
 
21
15.0
 
Excess and Obsolete Inventory
 
23
16.0
 
Trimble Consigned Excess
 
24
17.0
 
Quality
 
24
18.0
 
Engineering Changes
 
26
19.0
 
Proprietary Rights; License
 
26
20.0
 
Confidentiality
 
27
21.0
 
Warranty
 
29
22.0
 
Epidemic Failure
 
32
23.0
 
[***]
 
33
24.0
 
Term and Termination
 
33
25.0
 
Dispute Resolution
 
36
26.0
 
Limitation of Liability
 
37
27.0
 
Intellectual Property Indemnification
 
38
28.0
 
Personal Injury Indemnification
 
38
29.0
 
Insurance
 
38
30.0
 
Independent Contractor; Competition
 
39
31.0
 
Compliance with Law
 
39
32.0
 
Disaster Recovery Plan
 
40
33.0
 
FAR/DFARS Requirements
 
41



 
Page 1 of 59

--------------------------------------------------------------------------------

 



  image [image.jpg]
[***] Denotes language for which the Company has requested confidential
treatment pursuant to the rules and regulations of the Securities Exchange Act
of 1934, as amended

34.0
 
General Provisions
 
41



 
Page 2 of 59

--------------------------------------------------------------------------------

 



  image [image.jpg]
[***] Denotes language for which the Company has requested confidential
treatment pursuant to the rules and regulations of the Securities Exchange Act
of 1934, as amended

MASTER MANUFACTURING SERVICES AGREEMENT


This Master Manufacturing Services Agreement ("Agreement") is entered into and
made effective as of the date of last signature of this Agreement  (“Effective
Date”), by and between Solectron Corporation, a Delaware corporation, with its
principal place of business at 847 Gibraltar Drive, Milpitas, CA 95035, for
itself and in the name of its Affiliates (defined below), including but not
limited to Solectron Technology Singapore Pte. Ltd., Solectron Europe BV and any
other offshore business headquarters ("OBHQs"), (hereinafter
collectively “Solectron,”) and Trimble Navigation Limited, a California
corporation, with its principal place of business at 749 North Mary Ave.,
Sunnyvale, CA 94085 (hereinafter “Trimble”).


Solectron and Trimble (each a Party and collectively hereafter “Parties”) hereby
agree as follows:


1.0
Precedence and Intent:



 
1.1
Solectron and Trimble intend this Agreement to serve as a basic set of operating
conditions regarding their respective business relationship. Trimble desires to
have Solectron manufacture those certain products described in addenda attached
to this Agreement or in Statement(s) of Work (defined at Section 2.44 below)
entered into from time-to-time by and between the Parties ("Product" or
"Products").  Solectron desires to manufacture such Products for Trimble.  This
Agreement shall operate as a Master Agreement and will be supplemented with
specific addenda as indicated in Section 1.3.  To the extent of any conflict
between the terms of an addendum and the terms of this Master Agreement, the
terms of the addendum will control and take precedence.



 
1.2
The Parties intend this Agreement and its addenda to prevail and supersede that
certain Supply Agreement entered into by and between Trimble Navigation Limited,
Solectron Federal Systems, Inc. and Solectron Corporation on August 13, 1999,
wherein Solectron agreed to manufacture certain of Trimble’s products.  The
Parties also intend that this Agreement and its addenda shall prevail over the
Pre-Printed terms and conditions of any Purchase Order, acknowledgement form or
other sales instrument, unless otherwise agreed to in writing.  (Capitalized
terms are defined in Section 2.0 below.)



 
1.3
Addenda and Exhibits: The following listed addenda and exhibits are those
incorporated into this Agreement as of the Effective Date.  The parties intend
to enter into additional addenda and amend such exhibits from time to time,
which shall become part of this Agreement when signed by duly authorized
representatives of the Parties.



 
Page 3 of 59

--------------------------------------------------------------------------------

 



  image [image.jpg]
[***] Denotes language for which the Company has requested confidential
treatment pursuant to the rules and regulations of the Securities Exchange Act
of 1934, as amended

  
Addendum or Exhibit
Description of Document
Addendum
Solectron Suzhou, China Manufacturing Site Addendum
Exhibit 1
FARS and DFARS





 
1.4
The Parties intend that Solectron will manufacture Products meeting or exceeding
the workmanship and quality standards described in Section 17.0 (“Quality”)
below in accordance with Trimble's Manufacturing Specifications, and that
Solectron shall make such manufactured Products available at the times and in
the quantities in accordance with this Agreement.  Trimble and Solectron further
intend to cooperate in good faith to achieve market-competitive Product pricing
by reducing costs of manufacture consistent with prudent practices, while
balancing factors of quality, cost, and availability of services and materials.



 
1.5
Affiliated Agreements.  This Agreement is made between Solectron and Trimble
Navigation Limited.  The Parties contemplate that Solectron and certain Trimble
Affiliates may enter into separate written agreements for the manufacture of
additional products, which agreements may utilize all or part of the negotiated
terms and conditions of this Master Agreement (an “Affiliate Agreement”).   To
the extent of any conflict between the terms of an Affiliate Agreement and the
terms of this Master Agreement, the terms of the Affiliate Agreement will
control and take precedence.



2.0
Definitions



In addition to the definitions appearing elsewhere in this Agreement, the
following words and phrases shall have the meanings indicated below.


 
2.1
““ABC” ABC analysis is a method for classifying and analyzing material
inventory.  ABC value class for procurement is determined based on the value of
the components based on forecasted demand. General classification usually
reflects a stratification as follows:  [***]



 
2.2
“Affiliates” shall mean any parent company of either Party or any company in
which such Party or its parent company owns directly or indirectly at least a
fifty percent (50%) share.

 
 
Page 4 of 59

--------------------------------------------------------------------------------

 



  image [image.jpg]
[***] Denotes language for which the Company has requested confidential
treatment pursuant to the rules and regulations of the Securities Exchange Act
of 1934, as amended

 
 
2.3
“Authorized Vendor List” or “AVL” means the list of vendors authorized by
Trimble for purchase of Components and subassemblies, as specified by Trimble
from time to time in a written notice to Solectron.



 
2.4
“Bill of Materials” or “BOM” refers to the list of Components/Parts necessary to
manufacture the Product or Products.



 
2.5
“Buy-Sell Components” shall be defined as Trimble-supplied Components that are
purchased by Solectron through Trimble in support of Trimble products.



 
2.6
“Components,” or “components” shall mean any Parts listed in the Bill of
Materials for any Product.



 
2.7
“Consigned Material” shall be defined as Trimble-supplied Parts that are
furnished to Solectron [***] to be used solely for manufacture of Trimble
product. Consigned material will be identified in the Bill of Materials and
Trimble will provide the material price.



 
2.8
“Consigned Excess” means Consigned Material that exceeds the quantity actually
needed by Solectron to fulfill its manufacturing and supply obligations
hereunder, as determined under the procedures for quantifying excess and
obsolete inventory in Section 15.0 below.



 
2.9
“Create” when used with reference to Proprietary Information means to conceive,
make, develop, reduce to practice, author, or otherwise materially and
substantially contribute to the existence of such Proprietary Information, such
that the Proprietary Information that results can be fairly and reasonably
attributed in whole or in material part to such contribution. Other forms of the
word “Create” (e.g., Created, Creation, etc.) shall have substantially the same
meaning as required by the context. Proprietary Information that is “Created
Jointly” shall apply to all Proprietary Information that (i) qualifies for
patent protection in any jurisdiction under which jurisdiction’s laws the
signature or cooperation or identification of more than one Party or their
respective employee(s), agent(s) or contractor(s), as an inventor, is
appropriate or required, or must or should be sought or made in connection with
any related application, to obtain such protection, or (ii) was Created in whole
or in material part by employee(s), agent(s) or contractor(s) of both Parties
acting in concert or cooperation.



 
2.10
“Custom” or “Unique” Components parts are Components or assemblies that are
either unique to Trimble’s Product requirements or have limited application
outside of Trimble Product requirements and/or are standard components that have
been altered from original packaging and/or received value added services, such
as programming, tape and reeling or special Trimble marking.  Unique Components
shall include Components that supplier terms [***].  As part of the quarterly
cost review, the Parties shall review and agree in writing on those components
determined to be “Unique” and/or “Custom”.

 
 
Page 5 of 59

--------------------------------------------------------------------------------

 



  image [image.jpg]
[***] Denotes language for which the Company has requested confidential
treatment pursuant to the rules and regulations of the Securities Exchange Act
of 1934, as amended

 
 
2.11
“Delivery Date” is the confirmed and acknowledged date for delivery of Products
subject to a Purchase Order.



 
2.12
“Derivative” shall mean (i) for copyrightable or copyrighted material, any
translation, abridgment, revision or other form in which an existing work may be
recast, transformed or adapted; (ii) for patentable or patented material, any
improvement thereon; and (iii) for material which is protected by or is a Trade
Secret or is otherwise Proprietary Information, any new material derived from
such existing Trade Secret material or Proprietary Information, including but
not limited to new material which may be protected by copyright, patent or Trade
Secret.



 
2.13
“Design Specification” shall mean all or any part of a description of a
Product's physical, functional or technical elements, attributes, requirements
or performance, related to or used in its design, manufacture testing, operation
and repair, whether in human, machine-readable or other form. Without limiting
the foregoing, a "Design Specification" may include, without limitation, bills
of materials; schematic diagrams, approved vendor lists, parts, general and
special fabrication and assembly drawings and procedures; computer aided design
and manufacturing files; unique material specification control drawings;
manufacturing materials and chemistry; test procedures, software and equipment;
component and other source control drawings.



 
2.14
“Disclosing Party” shall mean a Party hereto that discloses its Proprietary
Information to the other Party.



 
2.15
“End of Life” or “EOL” means those components that have been designated by
manufacturer, as end of life and production will be discontinued.



 
2.16
“Engineering Change” or “EC” means a written request by Trimble to change the
Product or Products subject to this Agreement.



 
2.17
“Excess Inventory”is defined as inventory on hand and
Non-cancelable/Non-returnable on order that will be [***] as identified in
either Purchase Orders or Forecasts.

 
 
Page 6 of 59

--------------------------------------------------------------------------------

 



  image [image.jpg]
[***] Denotes language for which the Company has requested confidential
treatment pursuant to the rules and regulations of the Securities Exchange Act
of 1934, as amended

 
 
2.18
“Finished Goods Inventory” or “FGI” means the Products manufactured and
completed by Solectron subject to Trimble’s Order.



 
2.19
“Intellectual Property” or “Intellectual Property Rights” shall mean any
intellectual property rights recognized anywhere in the world, including without
limitation, (i) the right to file patent applications and any rights under
patent applications; (ii) rights under a grant of letters patent or any similar
form of statutory protection for inventions, such as utility model protection
and industrial design protection; (iii) rights under copyright, trade secret,
mask work or trademark law; whether registered or unregistered, together with
all, modifications, improvements, Derivatives and further development with
respect to the foregoing.



 
2.20
“Invention” shall mean any invention, discovery, process, art, method (including
mathematical algorithms), machine, manufacture, composition of matter, or
improvement thereof, whether or not patented or patentable, to the extent that
it is or is qualified to be the subject of an intellectual property right or
intellectual property protection under the laws of any applicable jurisdiction
under any applicable legal theory, including but not limited to rights or
protections under patent, trade secret, or copyright laws or principles.



 
2.21
Lead Time:  “Standard Lead Time” refers to the Solectron supplier’s quoted
lead-time from time of order placement until receipt of component by Solectron.



 
2.22
Lead Time: “Long Lead-Time Component(s)” means those individual components whose
current Lead Times, when added to “dock to stock” time, Purchasing Purchase
Order placement time, Planning time, Manufacturing time, and Distribution time,
extend beyond the Purchase Order coverage as defined herein.



 
2.23
“Letter of Liability” “LOL” refers to the monthly report provided to Trimble by
Solectron which contains Trimble’s monthly excess and obsolete liability.



 
2.24
“Made Known” shall mean made known, received, developed, possessed or
communicated, at any time before or after the Effective Date. “Rightfully Made
Known” shall mean Made Known without, and “Wrongfully Made Known” shall mean
Made Known with, any violation of any legally protectable and/or enforceable
express or implied right, title, duty or obligation of the owner of such
Proprietary Information or third Parties from, by or through whom such knowledge
passed.



 
2.25
“Manufacturing Process Instructions” shall mean Solectron’s written
manufacturing floor instructions which incorporate Trimble requirements, Design
Specifications, Manufacturing Specifications, Manufacturing Standards, and other
critical information used in the manufacture of Trimble Products.

 
 
Page 7 of 59

--------------------------------------------------------------------------------

 



  image [image.jpg]
[***] Denotes language for which the Company has requested confidential
treatment pursuant to the rules and regulations of the Securities Exchange Act
of 1934, as amended

 
 
2.26
“Manufacturing Specifications” shall mean Trimble’s written specifications
regarding the processes for the manufacture of the Products provided to
Solectron, including, [***]. In cases where the specific processes are not
covered by these specifications, industry standard specifications shall apply
(e.g., IPC, ANSI/IPC).



 
2.27
“Manufacturing Standards” shall mean information that describes the processes,
procedures and requirements specifically related to the manufacture of any
Product. Without limiting the foregoing, a "Manufacturing Standard" may include
assembly machine programs; reflow profiles; assembly aids; process flows;
standard assembly instructions; process control plan; overall process
definition; work instructions; process and machine capabilities; quality plans
including source inspection procedures, yield targets and process audit plans;
mechanical models; standard assemblies; estimated process flows and times;
assembly fixtures and special tools and drawings belongs in Design
Specifications;



 
2.28
“Minimum Order Quantity” or “MOQ” means the Supplier imposed minimum order
quantity specifying the smallest order quantity associated with the Parties’
agreed-to quarterly component budget price review.



 
2.29
“Minimum Pack Quantity” or “MPQ” means the Supplier imposed quantities at which
material will be packaged, and is the package quantity associated with the
Parties’ agreed to quarterly component budget price review.



 
2.30
“New Product Introduction” or “NPI,” when describing services or products
hereunder, means services furnished, in the development or manufacture of new
product pilots builds or Prototypes, or other new products activities performed
by Solectron as requested by Trimble through formal requests for quotation
(RFQs) to support Trimble’s launch of new products.



 
2.31
“Non-cancelable/Non-returnable” or “NCNR” (“NCNR”) material means all components
where [***] authorized under this Agreement.



 
2.32
“Obsolete Inventory” is defined as inventory of Parts or Finished Goods
Inventory [***] as identified in either Purchase Orders or Forecasts.



 
2.33
“Owning Party” shall mean a Party to the extent that such Party has an ownership
interest in any Proprietary Information.

 
 
Page 8 of 59

--------------------------------------------------------------------------------

 



  image [image.jpg]
[***] Denotes language for which the Company has requested confidential
treatment pursuant to the rules and regulations of the Securities Exchange Act
of 1934, as amended

 
2.34
“Parts” shall mean any materials, parts or components used in the Products.



 
2.35
“Pre-Printed” shall mean any standard terms published on Trimble’s Purchase
Orders which are mutually agreed to be not applicable to this Agreement but
unable to be removed due to either being printed on the paper stock used for
printing the orders, or being computer generated which cannot be over-ridden
when printing the P.O.



 
2.36
“Product(s)” shall mean the assemblies manufactured by Solectron for Trimble
under this Agreement, identified in “Product Lists” appended to the
manufacturing site addenda.  Such Product Lists may be updated from time to time
by the Parties.



 
2.37
“Proprietary Information” shall mean information or material relating to the
existing or prospective business of Solectron, Trimble or third parties or to
this Agreement, any information contained therein or Created therefrom, and any
Derivatives thereof, including, by way of example and without limitation,
technical, and/or business information such as processes, methods, techniques,
systems, subroutines, source code, object code, documentation, diagrams and flow
charts, analyses (including computer simulations), results, reports and
information of all kinds Disclosed in writing by the Disclosing Party to the
Receiving Party to permit the Parties to perform their obligations under this
Agreement. “Proprietary Information” shall also include Inventions, Works and
Trade Secrets. Proprietary Information shall not include any information or
material to the extent that the Receiving Party proves by a preponderance of the
evidence that such information or material has been or becomes:




 
2.37.1
Rightfully Made Known to the Receiving Party without obligation of confidence;
or




 
2.37.2
Rightfully Made Known to third Parties who are neither under obligation of
confidence nor who treat such Proprietary Information confidentially.



 
2.38
“Prototype” means a preliminary version of a Product or prospective Product
which, may or may not be functional, is intended for internal use and testing
only and not for resale, and is not intended for production in commercial
quantities.



 
2.39
“Purchase Order” shall mean a Trimble Purchase Order issued to Solectron
pursuant to the provisions of this Agreement.

 
 
Page 9 of 59

--------------------------------------------------------------------------------

 



  image [image.jpg]
[***] Denotes language for which the Company has requested confidential
treatment pursuant to the rules and regulations of the Securities Exchange Act
of 1934, as amended

 
2.40
“Purchase Price Variance” or “PPV” is [***] of such components.



 
2.41
“Quarterly Business Review” or “QBR” means the quarterly-annual meeting between
Trimble and Solectron for a review of business and performance under this
Agreement.



 
2.42
“Receiving Party” shall mean a Party hereto that receives Proprietary
Information of the other Party hereto.



 
2.43
“Statement of Work” will include requirements specific to a Product or NPI
product manufactured under this Agreement that may include specifications,
drawings, procedures, quality criteria, manufacturing instructions, test
procedures, pricing term, flexibility, and/or other criteria, as further
described in Section 3.1 below.



 
2.44
“Test Process Instructions” (TPI) shall mean Solectron’s written test
instructions that incorporate Trimble requirements, Design Specifications,
Manufacturing Specifications, Manufacturing Standards, and other critical
information used in the manufacture of Trimble Products.



 
2.45
“Tooling & Equipment” shall mean any tooling, equipment, test fixture, device,
or aid used in the production of Trimble Products.



 
2.46
“Trade Secret” shall mean information Made Known to either Party, that is
maintained by a Party in reasonable confidence such that it is not generally
known and used in the Party’s industry, and which gives or may give the Party a
competitive, technical or other business advantage over the other Party, or
third parties, who do not possess, know or use it.



 
2.47
“Trimble Proprietary Component” shall mean any component that Solectron cannot
purchase without Trimble’s express authorization.



 
2.48
“Trimble-Controlled Materials” refers to the components required to manufacture
the Products under this Agreement that are subject to separate written or oral
agreements to purchase between Trimble and the Vendor and include, but are not
limited to consigned material, material purchased from Vendor under Trimble
Letter of Authorization, material purchased from Trimble-Controlled
Distributor/Vendor, allocated material, end of life components, and material
supplied directly from Trimble.



 
2.49
“Turnkey Material” Shall be defined as Solectron furnished components for
product(s) in accordance with the Trimble Approved Vendor List (AVL) or as
recommended by Solectron and agreed to, in writing, by Trimble.

 
 
Page 10 of 59

--------------------------------------------------------------------------------

 



  image [image.jpg]
[***] Denotes language for which the Company has requested confidential
treatment pursuant to the rules and regulations of the Securities Exchange Act
of 1934, as amended

 
2.50
“WAAP” shall mean Weighted Average Actual Price of materials determined in
accordance with the following formula:



[***]


 
2.51
“Will” or “shall” have the same meaning and are used to convey an affirmative
duty or obligation (i.e., a requirement).



 
2.52
“Work” shall mean a work of authorship protectable under the copyright laws of
an applicable jurisdiction, or a mask work protectable under the semiconductor
chip protection laws of any applicable jurisdiction.



 
2.53
“Work in Process” or “WIP” shall mean Product released for manufacturing.



3.0
Statements of Work/Specifications



 
3.1
General.  During the Term and subject to the provisions of this Agreement,
Solectron shall manufacture and deliver or provide to Trimble, and Trimble shall
purchase from Solectron, Products and such other goods and services as this
Agreement requires and/or as the Parties may mutually agree in separate written
Statements of Work.   Each Statement of Work shall describe the deliverables to
be tendered and the services and work to be performed by Solectron, the pricing
therefore, and any terms and conditions supplemental to those contained in this
Agreement that shall apply to such work.



This Agreement may include multiple Statements of Work referring to this Master
Agreement; each of which will become part of this Agreement when agreed to in
writing by duly authorized representatives of the Parties. In the absence of
such separate Statement(s) of Work, Solectron’s quotation(s) against which
Trimble Purchase Orders are submitted and accepted will constitute a
Statement(s) of Work hereunder.


 
3.2
Specifications and Acceptance Criteria.  For each Product to be manufactured,
Trimble at its expense shall be responsible for furnishing applicable Design
Specifications, Manufacturing Specifications and Manufacturing Standards to
Solectron; and Solectron shall be responsible for producing Manufacturing
Process Instructions that incorporate the requirements set forth in the Design
Specifications, Manufacturing Specifications and Manufacturing Standards.



Solectron shall manufacture the Products and render related services in
compliance with the Design Specifications, Manufacturing Specifications, and
Manufacturing Standards applicable to each Product and all other express
requirements of this Agreement and/or applicable Statement of Work. The
acceptance criteria for all Products shall be in conformance with the Design
Specifications, Manufacturing Specifications and Manufacturing Standards
applicable to each Product in effect as of the Effective Date of this Agreement,
or as subsequently updated and/or superseded by mutual agreement of Trimble and
Solectron in writing.
 
 
Page 11 of 59

--------------------------------------------------------------------------------

 



  image [image.jpg]
[***] Denotes language for which the Company has requested confidential
treatment pursuant to the rules and regulations of the Securities Exchange Act
of 1934, as amended

4.0
Product Manufacture.



 
4.1
General. Solectron shall manufacture, assemble and test each Product at a
Solectron facility approved by Trimble in writing.  Solectron will not change
the location of manufacture, including without limitation different facilities
or different production lines within the same facility, without Trimble’s prior
written approval.



 
4.2
Minimum Production Lot Sizes. Unless quoted otherwise, suggested minimum
production lot sizes will be set at [***] printed circuit board assemblies
(“PCBA”’s) and [***] “box build.”  Solectron will provide Trimble with advance
written notice of any requested additional charges and/or recommended forecast
adjustments to meet reduced lot size requirements, and the Parties shall
mutually agree to any such charges or forecast adjustments in writing.



 
4.3
Capacity. During the Term, Solectron shall maintain the labor, materials and
facilities necessary to produce and deliver to Trimble all Products, services
and other items required of Solectron under this Agreement.



 
4.4
Source Inspections.  Upon prior notice to Solectron, Trimble or its authorized
representative(s) may conduct source inspections of the Products at Solectron’s
facility at which those Products are being manufactured, during Solectron’s
normal business hours. Such inspections [***]; and such other standards as
Trimble may reasonably elect so long as they have been duly agreed to in writing
by Solectron as criteria for the manufacture of Trimble products. The Parties
shall mutually agree upon the timing of such inspections, which shall be
conducted in a manner that does not interfere with Solectron’s operations.
Solectron shall provide sufficient facilities for persons conducting such source
inspections.  [***].



 
4.5
Process Changes.  Solectron will not deviate from the approved Manufacturing
Standards in its production of Products (i.e., a “Process Change”) without
Trimble’s prior written approval.  Examples of such Process Changes are deemed
to include such actions as: changes in solder, flux, epoxies, wash chemistry, or
changes in reflow oven profiles.

 
 
Page 12 of 59

--------------------------------------------------------------------------------

 



  image [image.jpg]
[***] Denotes language for which the Company has requested confidential
treatment pursuant to the rules and regulations of the Securities Exchange Act
of 1934, as amended

 
4.6
Use of Subcontractors.  Solectron shall not subcontract or delegate any portion
of the manufacture, assembly or testing of the Products to third parties without
Trimble’s express written approval, which may be granted or withheld by Trimble
in its sole discretion.  The use of third party agents or subcontractors shall
not relieve Solectron of any of its obligations under the terms of this
Agreement.



 
4.7
Segregation of Products.  Solectron agrees to ensure that the manufacturing and
assembly of Trimble Products, including all associated data, is wholly
segregated and protected from products built on behalf of any   competitor to
Trimble.



 
4.8
Allocation of Materials.  Solectron agrees that with respect to any Solectron
controlled allocations of components, materials, labor or production capacity
made in connection with orders placed by Trimble under this Agreement due to any
shortage or unavailability, Trimble will receive from Solectron allocations
thereof that are at least as favorable as any allocation provided to any other
Solectron customer.



 
4.9
Records and Manufacturing Process and Quality Audits. Solectron shall keep
complete and accurate records and books of account related to the performance of
its manufacturing and quality obligations under this Agreement in accordance
with Solectron’s business processes and policies and general industry standards;
which records it shall make available to Trimble (or Trimble’s end customer) as
mutually agreed and upon reasonable notice.



5.0
Product Forecast



No less frequently than once per month, unless otherwise agreed to in writing by
the Parties, Trimble shall provide Solectron with [***] for orders of the
Products.  [***]. Forecasts may be changed at any time subject to the
requirements of Sections 14.0 (Demand Flexibility and Cancellations) and 15.0
(Excess and Obsolete Inventory) below.


6.0
Purchase Orders



 
6.1
Trimble will submit Purchase Orders that authorize Solectron to manufacture and
deliver Products.  [***].



 
6.2
Purchase Orders at a minimum shall contain:  (1) Product description including
Trimble part number, (2) quantity, (3) method of transportation,  (4) requested
delivery date(s), (5) destination, (6) Billing address and (7) price.

 
 
Page 13 of 59

--------------------------------------------------------------------------------

 



  image [image.jpg]
[***] Denotes language for which the Company has requested confidential
treatment pursuant to the rules and regulations of the Securities Exchange Act
of 1934, as amended

 
 
6.3
All Orders will be deemed accepted by Solectron unless within [***] business
days after the receipt of the Order, Solectron provides Trimble written
notification stating the reasons for rejecting or modifying the Order.  If an
Order is rejected, Solectron will provide Trimble with a modified Order for
Trimble approval.



7.0
Delivery and Shipment



 
7.1
Solectron agrees to deliver Products to Trimble [***] “On-Time”
delivery.  On-Time delivery means that the Product must be delivered to Trimble
within the following window:  [***].  The date against which this is measured
will be the mutually agreed to Delivery Date in Trimble Purchase Orders accepted
by Solectron.



 
7.2
Shipment terms applicable to individual Product shipments will be as set forth
in the specific Site Addendum(s).  In the event that no shipment terms are
specified in a Site Addendum, then Product shipments thereunder will be [***]
(Incoterms 2000), Solectron’s facility/point of shipment.



 
7.3
Solectron may provide export and/or import services for international
distribution of Products if required by Trimble at costs to be agreed between
the Parties. [***]. The parties shall mutually agree as to which shall be the
exporter of record and importer of record for specific Product shipments.    The
designated exporter of record shall be responsible for obtaining any necessary
export license and any other government or regulatory approvals required in
accordance with US federal and state law in respect of manufacture and/or supply
of the Products to Trimble.



 
7.4
Solectron will promptly notify Trimble of any potential delivery delays and the
cause of the delay.



 
7.5
[***].



8.0
Product Pricing; Payment Terms



 
8.1
Prices.  Prices for Products (inclusive of Parts) shall be as set forth in
applicable Site Addenda to this Agreement.  [***].



 
8.2
Payment Terms.  Payment terms applicable to purchases under this Agreement shall
be [***].



 
8.3
Taxes.  Product prices are exclusive of all taxes, duties, customs or similar
charges and are subject to an increase equal in amount to any such charge
Solectron may be required to collect or pay upon shipment of the Product.

 
 
Page 14 of 59

--------------------------------------------------------------------------------

 



  image [image.jpg]
[***] Denotes language for which the Company has requested confidential
treatment pursuant to the rules and regulations of the Securities Exchange Act
of 1934, as amended

   
9.0
Product Component Budgets, Price Reviews and Quotations



 
9.1
Solectron and Trimble agree to meet [***] during the term of this Agreement to
formulate budgets for Components used in the Products (“[***] Budget(s)”),
review Product pricing, and determine whether any price change is
required.  Either Party reserves the right to initiate a review of Product
pricing at any time due to an extreme change in market conditions.



 
9.2
[***] Budget and Pricing



 
9.2.1
On a [***] basis, Trimble will provide Solectron with budget and component
pricing targets by Product for the [***], and Solectron will prepare and submit
to Trimble a proposed [***] Budget for such succeeding [***] using [***] to meet
Trimble’s new component pricing and budget targets.  In each proposed [***]
Budget Solectron will provide [***].   [***]. For those items where LPO is older
than [***], Solectron shall upon request provide new market quotes in addition
to LPO for consideration.  In the event that Non-NDA Components are procured
through regionalized supply programs, (e.g., Suppliserve), Solectron shall
provide LPO pricing from the suppliers.



 
9.2.2
The parties will review Solectron’s proposal and mutually agree upon the new
[***] Budget and component prices.  [***].



 
9.3
[***] Inventory Reevaluation.  [***].



 
9.3.1
Upon the Parties’ mutual agreement of each new [***] Budget, the Parties will
review and revalue Solectron’s then current inventory value as outlined below:



 
9.3.2
[***]. The parties will [***] to issue an applicable [***] within [***] business
days of the agreed-to reconciliation.



 
9.4
Purchase Price Variance (PPV) Reconciliation.



 
9.4.1
The parties will review the preceding [***] Budget period and reconcile all
approved negative PPV’s. The parties will review and reconcile approved negative
PPVs for the [***] against positive PPVs for all Non-NDA Components.  [***].

 
 
Page 15 of 59

--------------------------------------------------------------------------------

 



  image [image.jpg]
[***] Denotes language for which the Company has requested confidential
treatment pursuant to the rules and regulations of the Securities Exchange Act
of 1934, as amended

 
9.4.2
[***].



 
9.5
Continuous Cost Reduction.



 
9.5.1
Solectron agrees to provide opportunities for continuous cost reduction [***].
The Parties will review and agree upon the cost reduction targets. on a [***]
basis. For each [***] review, Solectron shall provide a written summary of cost
reductions achieved to-date and plan for future cost reduction detailing
expected methods of achieving targeted goals. Solectron shall make every effort
to identify opportunities for cost reduction including but not limited to:
[***].



 
9.5.2
Quotations.  For quotations of new products, Trimble shall provide a complete
Request for Quotation (“RFQ”) package to Solectron for development of the
quotation. The RFQ Package shall include the current BOM, AVL data, assembly
drawings, test criteria, manufacturing standards, annual volume and all
associated specifications required to develop full production pricing. In
response to Trimble RFQ’s, Solectron shall prepare and submit within [***] a
complete quotation package. The package shall contain a quotation summary which
is broken down to each element of cost, including subassemblies reflecting
materials costs; materials mark-up; labor; test; SG&A and profit. The package
shall also contain a full costed BOM including details as outlined in Section
10.2 below, and an itemized list of all required NRE and tooling costs.



10.0
Material Procurement and Management



 
10.1
Solectron shall provide or acquire all Parts necessary to perform its
obligations under this Agreement.  In order to meet Trimble forecasted purchase
requirements, Purchase Orders, and the demand flexibility requirements agreed to
by the Parties hereunder, Solectron is authorized to purchase Parts and make
purchase commitments to vendors on the Approved Vendor List (AVL) and such other
Solectron-approved suppliers approved in writing by Trimble, using standard
purchasing practices including, but not limited to, acquisition of material
recognizing supplier lead times, Solectron standard ABC order policy, supplier
imposed Minimum Order Quantities (MOQ), supplier Minimum Pack Quantities
/multiples (MPQ), supplier Non-cancelable Non-returnable (NCNR) policies,
supplier minimum build quantities, economic order quantities, component overfill
policy, agreed to inventory buffers, or mutually agreed to flexibility
requirements.



 
10.2
Solectron shall provide and Trimble shall review on a quarterly basis, the
following items: supplier lead-times, Minimum Pack Quantities / multiples (MPQ),
supplier imposed Minimum Order Quantities (MOQ) (and any resulting Excess
Inventory), supplier Non-cancelable Non-returnable (NCNR) policies, and supplier
minimum build quantities.  Solectron will obtain Trimble’s prior written
approval for all Parts purchases associated with NC/NR, MOQ and
MPQ’s.  Solectron shall be solely liable for any Excess Inventory or Obsolete
Inventory resulting from purchases and/orders not so authorized by Trimble.

 
 
Page 16 of 59

--------------------------------------------------------------------------------

 



  image [image.jpg]
[***] Denotes language for which the Company has requested confidential
treatment pursuant to the rules and regulations of the Securities Exchange Act
of 1934, as amended

 
 
10.3
Upon a Trimble initiated request for quotation (RFQ) from Solectron, or upon
issuance of an engineering change order (“ECO”) (under Section “18.0”
Engineering Changes), Solectron shall provide and Trimble shall review and
provide prior written approval for the following items: supplier lead-times,
Minimum Pack Quantities / multiples (MPQ), supplier imposed Minimum Order
Quantities (MOQ) (and any resulting Excess Inventory), supplier Non-cancelable
Non-returnable (NCNR) policies, and supplier minimum build quantities  Solectron
shall be solely liable for any Excess Inventory or Obsolete Inventory resulting
from purchases and/orders not so authorized by Trimble.



 
10.4
Solectron shall use commercially reasonable efforts to work with Trimble and
suppliers to develop a supply chain management strategy for its Parts purchases
under this Agreement that optimizes flexibility and cost while fulfilling
Trimble’s Forecast and material management requirements. Solectron shall obtain
Trimble’s prior written approval whenever the supply chain management strategy
for Parts purchases developed by Solectron hereunder results or will result in
additional liability to Trimble.  The supply chain management strategy may
include Vendor Managed Inventory (“VMI”) or other supplier replenishment
programs, component buffers maintained by Solectron or suppliers, and Finished
Goods Inventory buffers maintained by Solectron or third parties, in addition to
the procurement of Parts authorized under this Agreement.



 
10.5
[***]  for Parts purchased by Solectron to fulfill Trimble Purchase Orders, its
Forecasted demand requirements, requested inventory build up, inventory buffers,
supplier replenishment programs, and demand flexibility requirements agreed in
writing by Trimble in accordance with the provisions of this Section 10.0,
Section 14.0 (Demand Flexibility and Cancellations) and Section 15.0 (“Excess
and Obsolete Inventory”).



 
10.6
Solectron agrees to procure those Parts specified by Trimble in the Bill of
Materials [***].  Trimble will provide Solectron with an AVL for each
Product.  Solectron will not deviate from the AVL without Trimble’s prior
written approval and Trimble agrees to communicate to Solectron, in writing and
electronically, any and all changes to the AVL.  [***].

 
 
Page 17 of 59

--------------------------------------------------------------------------------

 



  image [image.jpg]
[***] Denotes language for which the Company has requested confidential
treatment pursuant to the rules and regulations of the Securities Exchange Act
of 1934, as amended

  
 
10.7
[***].



 
10.8
[***].



 
10.9
Trimble shall provide Product End of Life (“EOL”) notification to Solectron upon
determination.  Solectron and Trimble shall mutually agree to an EOL plan for
any such Product, including economic build quantities, last time build
quantities and disposition of excess and obsolete material.   Any flexibility or
buffer arrangements agreed to by the Parties hereunder shall be terminated upon
EOL notification.



 
10.10
Either party shall promptly inform the other upon notification by any supplier
of a component end of life. Solectron shall use best efforts to inform Trimble
of available alternate components.  Trimble shall direct Solectron as to the use
of proposed alternates and whether to perform last time buys above and beyond
lead-time and forecast to maintain supply.  At no time shall Solectron be
required to maintain more than the contractually obligated level of Parts
inventory, in support of the last time buy.



11.0
[***]



 
11.1
From time to time, Trimble may consign material to Solectron for use in Trimble
Products. [***].



 
11.2
Liability for loss or damage to such Consigned Material, [***] has signed for
receipt from the carrier and verified the contents and part count of Consigned
Material.



 
11.3
Trimble shall have the option to replace or repair defective Consigned Material.
[***].



 
11.4
Title to all Trimble Consigned Material shall remain in the name of Trimble and
be kept free of liens and encumbrances.



 
11.5
Solectron agrees [***] to maintain secure facilities to store Trimble Consigned
Material; provide adequate “all risk” insurance; and allow Trimble to inspect
and audit any Trimble Consigned Material [***] during Solectron’s normal
business hours.



 
11.6
[***].



12.0
Trimble Furnished Property, Tooling & Equipment

 
 
Page 18 of 59

--------------------------------------------------------------------------------

 



  image [image.jpg]
[***] Denotes language for which the Company has requested confidential
treatment pursuant to the rules and regulations of the Securities Exchange Act
of 1934, as amended

 
 
12.1
Trimble Property.  Unless otherwise agreed in writing by Trimble, all designs,
specifications, drawings, Tooling and Equipment, special dies, molds, patterns,
jigs, fixtures and any other property furnished to Solectron by Trimble, or
specifically paid for by Trimble, for use in the performance of this Agreement:
(i) shall be and remain the sole property of Trimble, (ii) shall be marked as
Trimble directs to evidence its ownership thereof, (iii) shall be subject to
return to Trimble or other disposition at any time upon Trimble’s instruction,
(iv) shall be kept free of liens and encumbrances and used exclusively in the
furnishing for Trimble of goods and/or providing of services for Trimble and (v)
shall, in the case of tangible property, be insured by Solectron, at Solectron’s
expense, while in its custody or control in an amount equal to the replacement
cost thereof, with loss payable to Trimble.  Solectron shall not move, remove or
dispose of any such item without Trimble’s prior written consent



 
12.2
Tooling & Equipment.  Solectron further agrees that with respect to all Tooling
& Equipment provided by Trimble and subject to this Agreement, Solectron will:




 
12.2.1
ensure that no changes shall be made in the form, fit, function, design, process
or appearance of the Tooling & Equipment purchased or loaned hereunder without
Trimble prior written approval;




 
12.2.2
prepare and maintain a list of all Tooling & Equipment at Solectron
manufacturing sites, which list will be reviewed by both parties from time to
time at Trimble’s request, but in no event less than once every six (6) months;




 
12.2.3
assume all risk and shall be responsible for any loss or damage to Tooling &
Equipment in Solectron’s possession; provided, however that in no event shall
Solectron’s liability for loss or damage to Tooling & Equipment exceed its
replacement value.



 
12.3
Tooling & Equipment Maintenance.  Unless otherwise agreed in writing by the
Parties, Trimble will be responsible for costs incurred for all general
maintenance of the Tooling & Equipment, including without limitation, all
calibration and repair, except to the extent of damage caused by Solectron.
Solectron shall be responsible for performing such general maintenance and
submitting its invoice to Trimble for these services each quarter.    In the
event that the Tooling & Equipment should require repair or replacement for
which extraordinary costs would be incurred, Solectron shall obtain Trimble’s
advance written approval for such expenditures.



 
12.4
Trimble purchase orders for Tooling & Equipment or non-recurring services from
Solectron are firm and not cancelable.

 
 
Page 19 of 59

--------------------------------------------------------------------------------

 



  image [image.jpg]
[***] Denotes language for which the Company has requested confidential
treatment pursuant to the rules and regulations of the Securities Exchange Act
of 1934, as amended

 
 
12.5
Trimble warrants that any Tooling & Equipment furnished to Solectron shall
perform the functions for which it was intended and if found to be defective,
Trimble will reimburse Solectron for the cost of any Product rework due to the
malfunctioning or incorrect nature of the Tooling & Equipment.



 
12.6
Upon termination of this Agreement or otherwise at Trimble’s convenience,
Trimble may remove the Trimble-owned Tooling & Equipment from Solectron’s
premises without cost or restriction, except for reasonable preparation costs
such as packing and crating; and provided that Trimble has given Solectron
notice of its intent to remove such Tooling & Equipment [***] (or as required
for the quantity of tools involved) prior to removal.  Prior to removal, Trimble
may inspect and review Trimble-owned Tooling & Equipment during Solectron’s
regular business hours and upon reasonable notice. Solectron shall make all
Trimble-owned Tooling & Equipment available for complete inspection and review,
and shall not in any manner prevent, hinder or obstruct Trimble’s removal
thereof.



13.0
Required Personnel; Project Team; Quarterly Business Reviews



 
13.1
Solectron and Trimble shall provide such required personnel to perform the
Parties’ respective obligations under this Agreement as they may mutually
agree.   Further, Solectron shall establish and maintain a team of skilled and
experienced personnel (“Project Team”) which shall be the primary Product and
technical interface with Trimble to serve as the focal point for the
identification and resolution of issues that may arise during the Term of this
Agreement.  The Project Team shall be made up of the following functional
positions: Manager of Program Managers, Program Manager, Process/Manufacturing
Engineer, Quality Engineer, Test Engineer and a Purchasing Representative.
Solectron agrees to staff the Project Team with personnel adequate to provide
support for the volumes and mix of Products manufactured and supplied, and to
enable Solectron to timely fulfill its obligations hereunder.



 
13.2
Solectron agrees to promptly provide Trimble with advance written notice, when
possible, of any change in personnel assigned to the Project Team and other key
employees assigned to any Trimble projects under this Agreement or any Site
Addendum.



 
13.3
Solectron and Trimble shall conduct Quarterly Business Reviews under this
Agreement.

 
 
Page 20 of 59

--------------------------------------------------------------------------------

 



  image [image.jpg]
[***] Denotes language for which the Company has requested confidential
treatment pursuant to the rules and regulations of the Securities Exchange Act
of 1934, as amended

14.0
Demand Flexibility and Cancellations



 
14.1
Demand Flexibility:




 
14.1.1
On a [***] basis, Trimble shall identify, and Solectron shall agree to those
Products that will require upside demand flexibility.




 
14.1.2
Solectron shall make [***] to accommodate Trimble’s requirements for Products
exceeding Trimble Forecasts and or purchase orders (i.e., “upside” requests) up
to the percentages outlined below (Upside flexibility matrix).  Solectron will
be responsible to design the supply chain to meet required upside flexibility
and submit the flexibility procurement plan to Trimble for approval prior to
execution.  By utilizing existing Supplier agreements, as well as designing
specific Trimble supply chain solutions, Solectron will work to meet the upside
requirements without incurring any additional expedite fees or additional
material liability, with the exception of those commodities where supplier
upside agreements can not be put in place without increased cost or liability
exposure, such as custom ASICs, custom IC’s, Printed Circuit Boards, custom
cable assemblies, and Custom fabricated materials.  All liability associated
with upside flexibility will be communicated to and agreed to by Trimble prior
to implementing a flexibility procurement plan.  Trimble and Solectron shall
agree upon a reasonable replenishment time frame for each Product flexibility
plan implemented.




 
14.1.3
Solectron will use commercially reasonable efforts to support increases beyond
the committed percentages (upside flexibility matrix), or on Products without a
flexibility plan, subject to supply, capacity, and personnel availability.
Trimble may reschedule Product not released as WIP, subject to the terms and
conditions set forth in Sections 14.3 (Cancellation of Shipments) and 15.0
(Excess and Obsolete Inventory), or as otherwise specified in an Addendum to
this Agreement.




 
14.1.1
Upside Flexibility Matrix.

 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]

 
 
14.2
Supply Chain Development.

 
 
Page 21 of 59

--------------------------------------------------------------------------------

 



  image [image.jpg]
[***] Denotes language for which the Company has requested confidential
treatment pursuant to the rules and regulations of the Securities Exchange Act
of 1934, as amended

 

 
14.2.1
To enable enhanced demand flexibility, Trimble and Solectron shall collaborate
on the development and implementation of supply chain solutions on a quarterly
basis.  These supply chain solutions may include, but are not limited to, the
following areas:



 
·
[***]

 
·
[***]

 
·
[***]

 
·
[***]




 
14.2.2
Trimble and Solectron shall set goals on a quarterly basis as part of the
scheduled Quarterly Business Review.  Solectron shall provide the following data
in preparation for the quarterly supply chain solution planning:



 
·
[***]

 
·
[***]

 
·
[***]

 
·
[***]

 
·
[***]



 
14.3
Cancellation of Shipments




 
14.3.1
In the event of a cancellation of Product shipment under an accepted Purchase
Order, or changes to Forecast, and/or Trimble’s discontinuance of Product,
Trimble agrees to the disposition of Products and material inventory as follows:



[***].


[***].


[***].



 
14.3.2
In no event shall Trimble’s liability for changed or cancelled Purchase Orders
or Product shipments under this Agreement [***].



15.0
Excess and Obsolete Inventory

 
 
Page 22 of 59

--------------------------------------------------------------------------------

 



  image [image.jpg]
[***] Denotes language for which the Company has requested confidential
treatment pursuant to the rules and regulations of the Securities Exchange Act
of 1934, as amended

 
 
15.1
Solectron will identify, and evaluate Trimble’s liability for Excess and
Obsolete Inventory of Finished Goods and raw material on a [***] basis, or as
otherwise mutually agreed by the parties.  Solectron will provide Trimble with a
formal Letter of Liability (LOL) and include all such data necessary to
substantiate Solectron’s identification of inventory as Excess Inventory or
Obsolete Inventory as defined in Sections 2.16 and 2.30.  [***].



 
15.2
Trimble shall purchase [***], and provide a purchase order for this inventory
within [***] of such determination. Solectron shall invoice Trimble for such
Excess and Obsolete Inventory upon shipment of the [***] under the purchase
order, which invoice Trimble shall pay within [***] days of receipt.  The price
payable by Trimble for [***] shall be as set forth in Section 14.3 (Cancellation
or Shipments).  The price payable for components and raw materials shall be
[***].



16.0
Trimble Consigned Excess



 
16.1
Solectron shall warehouse and manage Consigned Excess as set forth below:



 
16.2
All Consigned Excess paid for by Trimble in connection with this Agreement shall
remain in the name of Trimble and be kept free of liens and
encumbrances.   [***].



 
16.3
Solectron agrees to use commercially reasonable efforts to maintain secure
facilities to store the Consigned Excess.



 
16.4
Solectron agrees to provide periodic inventory reports of the Consigned Excess
to Trimble.



 
16.5
Unless otherwise mutually agreed, [***].



 
16.6
Solectron agrees to use Consigned Excess prior to placing new purchase orders
for Parts with suppliers to support Trimble forecasted demand for Products based
on procurement lead-time.  This limitation excludes any NC/NR purchase orders
previously placed with suppliers.  [***].



 
16.7
The parties agree that Solectron shall be entitled to [***] to be reviewed
periodically.  [***].



17.0
Quality



 
17.1
Solectron shall manufacture the Products in accordance with Trimble’s written
Manufacturing Specifications including, [***]. In cases where specific
manufacturing or other processes are not covered by these specifications,
industry standard specifications shall apply (e.g., IPC, IPC/ANSI). Unless
otherwise specified by Trimble in writing, Solectron shall manufacture all
Products to IPC-A-610 Class 3 workmanship level.  [***].

 
 
Page 23 of 59

--------------------------------------------------------------------------------

 



  image [image.jpg]
[***] Denotes language for which the Company has requested confidential
treatment pursuant to the rules and regulations of the Securities Exchange Act
of 1934, as amended

 
 
17.2
ISO Compliance: Solectron shall ensure that all manufacturing operations,
including subcontractors selected by Solectron, if any, contributing to the
design, development, production, delivery and service of Product, are ISO
registered by an accredited registrar as of the Effective Date of this
Agreement.



 
17.3
Continuous Improvement: Solectron agrees to implement a continuous improvement
program. As part of Solectron’s program for continuous improvement, Solectron
agrees to establish quarterly improvement goals for a series of key quality
objectives. [***].



 
17.4
Supplier Corrective Action (“SCAR”). Trimble will use a supplier corrective
action request (“SCAR”) process to notify Solectron of defective Products (i.e.,
those not conforming to applicable specifications) or degradation of established
quality requirements. [***].  Within [***] of SCAR notification, Solectron will
notify Trimble in writing of [***]. Upon Trimble’s request, Solectron will use
commercially reasonable efforts to provide such additional support as needed to
achieve full corrective action.  [***].  The above remedy will be in addition to
any other rights and remedies Trimble may have under this Agreement.



 
17.5
Solectron shall not use solderable components with [***] solderability tests
indicate the Parts are acceptable per J-STD-002A, or with written approval from
Trimble. Solectron shall keep documentation to verify its compliance therewith
and shall promptly provide such documentation to Trimble upon request. Solectron
shall also inspect Parts that have been provided by Trimble for date code
compliance; and where such Parts require a solderability test, [***] along with
the documentation reflecting the condition of the tested Parts.



18.0
Engineering Changes



 
18.1
Trimble may, upon written notice to Solectron, submit engineering changes for
incorporation into the Product. This notification shall include documentation to
effectively document the intended change and support an investigation of the
impact of the engineering change.  Solectron will undertake reasonable efforts
to review the engineering change and provide initial evaluation to Trimble
within [***]. If any such change affects the price, delivery, or quality
performance of said Product, [***].   Issues concerning excess and obsolete
inventory resulting from implementation of the change shall be resolved in
accordance with Section 15.0 (“Excess and Obsolete Inventory”) of this
Agreement.  Solectron will implement the EC upon Trimble’s written
approval.  Subject to the availability of material and equipment, [***].   In
the event Trimble requests that an engineering change be implemented prior to
Solectron's evaluation of pricing and schedule impact, [***].

 
 
Page 24 of 59

--------------------------------------------------------------------------------

 



  image [image.jpg]
[***] Denotes language for which the Company has requested confidential
treatment pursuant to the rules and regulations of the Securities Exchange Act
of 1934, as amended

 
18.2
[***].



19.0
Proprietary Rights; License



 
19.1
Solectron acknowledges and agrees that Trimble owns all right, title and
interest to all Trimble Proprietary Information and Intellectual Property Rights
to the Products (including improvements and modifications thereto).  The Parties
expressly acknowledge and agree that, except as otherwise specifically provided
in this Agreement, at no time shall either party acquire or retain, or
appropriate for its own use, any right, title or interest in or to any of the
other Party’s Proprietary Information or Intellectual Property Rights; and that
neither Party shall take any action that might impair in any way the right,
title or interest of the other Party therein.



 
19.2
All Trimble Proprietary Information and Intellectual Property rightfully in the
possession of Solectron is licensed to Solectron pursuant to a non-exclusive,
non-transferable license, with no right of sublicense (except as otherwise
provided herein), to use solely for the purpose of manufacture and supply of the
Products, and in otherwise exercising its rights and performing its obligations
under the terms of this Agreement.  The foregoing license expires upon
termination or expiration of this Agreement or upon written notice to Solectron
by Trimble.  Solectron shall not use Trimble Proprietary Information or
Intellectual Property except as expressly permitted in this Agreement or any
other written agreement between the Parties.  The Products contain valuable
trade secrets proprietary to Trimble; and, to the extent permitted by relevant
law, Solectron shall not, nor allow any third party to copy, decompile,
disassemble or otherwise reverse engineer the Products, or attempt to do
so.  All rights in Trimble Proprietary Information not specifically granted in
this Agreement are reserved to Trimble and its licensor(s).



 
19.3
Trimble and Solectron agree that any Proprietary Information and/or Intellectual
Property, (exclusive of Trimble Proprietary Information and Intellectual
Property), that is independently developed and discovered by Solectron during
any period in which Solectron is performing its obligations under this Agreement
will be deemed the exclusive property of Solectron.

 
 
Page 25 of 59

--------------------------------------------------------------------------------

 



  image [image.jpg]
[***] Denotes language for which the Company has requested confidential
treatment pursuant to the rules and regulations of the Securities Exchange Act
of 1934, as amended

 
 
19.4
Trimble and Solectron agree to execute such documents and take such other steps
as may be required to perfect and protect each other’s Proprietary Information
and Intellectual Property Rights.



 
19.5
[***].



20.0
Confidentiality



 
20.1
A Receiving Party shall, with respect to an Owning Party’s Proprietary
Information:




 
20.1.1
Restrict access thereto to such of its employees and consultants who need to
know it in order for the Receiving Party to perform its obligations under this
Agreement and who agree to be bound by an obligation of confidence no less
protective of the Disclosing Party’s Proprietary Information than the provisions
of this Agreement;




 
20.1.2
Not use Proprietary Information disclosed to it pursuant to this Agreement for
any purposes other than those expressly permitted by this Agreement; and




 
20.1.3
Not disclose Proprietary Information disclosed to it pursuant to this Agreement
to any third Party.



 
20.2
Each Receiving Party shall protect the Disclosing Party’s Proprietary
Information using at least the same degree of care it employs to avoid
disclosure of its own Proprietary Information of a similar nature, provided such
degree of care is not less than reasonable under the circumstances. The
obligations and restrictions provided in this Section 20.0 shall survive
expiration or termination of this Agreement.



 
20.3
A Disclosing Party’s Proprietary Information and any tangible or electronic
medium on or by which it is or has been Disclosed to, possessed, or reproduced
by the Receiving Party, shall at all times be the Disclosing Party’s sole and
exclusive property. The Disclosing Party may at any time, by written notice,
revoke in whole or in part any permission given to the Receiving Party under
this Section 20.0 to use, possess or Disclose its Proprietary Information. Upon
such revocation, or upon any written request, the Receiving Party shall
immediately and unconditionally deliver to the Disclosing Party all of the
Disclosing Party’s Proprietary Information and any tangible or electronic medium
on or by which it is or has been Disclosed to, possessed, or reproduced by the
Receiving Party.

 
 
Page 26 of 59

--------------------------------------------------------------------------------

 



  image [image.jpg]
[***] Denotes language for which the Company has requested confidential
treatment pursuant to the rules and regulations of the Securities Exchange Act
of 1934, as amended

 
 
20.4
Except as otherwise provided in this Agreement, the Disclosure of Proprietary
Information shall not be construed as granting the Receiving Party any rights
with respect to the other Party’s Proprietary Information or any license under
any patents, patent applications, copyrights and/or other intellectual property
rights to which the Disclosing Party may then or thereafter own or hold
licensing rights.



 
20.5
Disclosure of any Proprietary Information by a Receiving Party hereunder shall
not be precluded if such Disclosure is (a) in response to a valid and
legally-enforceable order of a court or other government body or any political
subdivision thereof; or (b) otherwise required by law, provided, however, that
the Receiving Party before making such Disclosure must first (i) immediately
upon receipt of such order notify the Disclosing Party of such order; and (ii)
make and cooperate with the Disclosing Party in making, if available under
applicable law, a good faith effort to obtain a protective order or other
appropriate determination against or limiting disclosure or use of the
Proprietary Information.



 
20.6
Each Disclosing Party shall endeavor to affix or incorporate in any tangible
Proprietary Information it discloses to the Receiving Party an appropriate
statement identifying the information as the Disclosing Party’s Proprietary
Information, such as “[Disclosing Party] Proprietary Information”, or
“[Disclosing Party] Confidential Information”, or words of like meaning, clearly
expressed. The Disclosing Party shall, after Disclosing Proprietary Information
other than in tangible form, endeavor to: (i) promptly confirm the Disclosure,
(ii) reduce the Proprietary Information to writing and (iii) identify the
information as the Disclosing Party’s Proprietary Information in the manner
described above. However, the Disclosing Party’s failure to so affix or
incorporate or confirm shall not affect such information or material’s character
as the Disclosing Party’s Proprietary Information under this Agreement.



 
20.7
Residuals.  Either Party shall be free to use for any purpose the residuals
resulting from access to or work with the Proprietary Information of the other
Party.  The term “residuals means information in non-tangible form, which may be
mentally retained, but not purposely or intentionally memorized, by persons who
have had rightful access to such Proprietary Information, including ideas,
concepts, know-how or techniques contained therein.  Neither Party shall have
any obligation to limit or restrict the assignment of such persons or to pay
royalties for any work resulting from the use of residuals.  However, the
foregoing shall not be deemed to grant to a Party a license under the other
Party’s copyrights or patents.

 
 
Page 27 of 59

--------------------------------------------------------------------------------

 



  image [image.jpg]
[***] Denotes language for which the Company has requested confidential
treatment pursuant to the rules and regulations of the Securities Exchange Act
of 1934, as amended

21.0
Warranty



 
21.1
Warranty.  Solectron warrants to Trimble that Product(s) and spare Parts
furnished or produced by Solectron to Trimble under this Agreement, shall




 
21.1.1
[***];




 
21.1.2
be of good material (supplied by Solectron) and workmanship; and




 
21.1.3
be free and clear of all liens and encumbrances and that Solectron will convey
good and marketable title to such Product.



In the event that any Product shall not be in conformity with the foregoing
warranties, [***].


 
21.2
Warranty Exclusions.



Solectron shall not be liable for any costs, losses or damages due to defective
or failed Product claims arising from:  [***].


 
21.3
[***].



 
21.4
Warranty Claims and Repair.




 
21.4.1
Return Materials Authorization (RMA) Procedure.  Except as otherwise agreed to
in writing by the Parties, Trimble and Solectron shall adhere to the following
RMA procedure:  [***].




 
21.4.2
Following receipt of the written RMA number, Trimble shall return to Solectron
the rejected or defective Product, [***].




 
21.4.3
In performing its warranty repair or replacement obligations under this
Agreement, Solectron shall:



 
21.4.3.1
[***];



 
21.4.3.2
[***];



 
21.4.3.3
[***];



 
21.4.3.4
[***];

 
 
Page 28 of 59

--------------------------------------------------------------------------------

 



  image [image.jpg]
[***] Denotes language for which the Company has requested confidential
treatment pursuant to the rules and regulations of the Securities Exchange Act
of 1934, as amended

 
21.4.3.5
[***].




 
21.4.4
[***].




 
21.4.5
Spare Parts.  Solectron agrees to supply spare and replacement Parts which are
still available in the market, [***] under this Agreement, provided, however,
that [***].



 
21.5
Solectron DOES NOT WARRANT that the product(s) is/are fit for the life support
market or to be used in life support systems, critical care applications, human
implantation, commercial aviation, nuclear facilities or systems or any other
applications where product failure could lead to injury to persons, loss of
life, or catastrophic property damage.



 
21.6
[***].



22.0
Epidemic Failure



 
22.1
In addition to Solectron’s warranty obligations under this Agreement, and except
as may otherwise be provided in the Manufacturing Specifications, Design
Specifications or Manufacturing Standards for a Product, [***]. Upon notice by
Trimble to Solectron of any Epidemic Failure, Solectron shall promptly develop a
plan to eliminate the problem in all continuing production and to correct the
problem in [***]. Upon receiving Trimble’s approval of such plan, [***] is
provided to Solectron. For epidemic failures that are affecting current
production, [***].



 
22.2
In the event of an epidemic failure due to a common cause which is not covered
by the previous paragraph or [***]; the Parties will use reasonable efforts to
determine, address and resolve such failure and its consequences.



 
22.3
[***]



23.0
[***]



24.0
Term and Termination



 
24.1
Term.  This Agreement shall commence on the Effective Date and continue in
effect until [***].



 
24.2
Termination upon Uncured Breach by Either Party:  This Agreement may be
terminated upon written notice by a Party (the “non-defaulting party”) if the
other Party fails to perform any material obligation imposed on it by this
Agreement; provided that if such breach is by its nature curable, the
non-defaulting party shall have previously given the other party not less than
[***] advance written notice of intent to terminate, stating with particularity
the breach and the steps required to cure such breach, and provided further that
the other party has failed to cure the specified breach within [***].

 
 
Page 29 of 59

--------------------------------------------------------------------------------

 



  image [image.jpg]
[***] Denotes language for which the Company has requested confidential
treatment pursuant to the rules and regulations of the Securities Exchange Act
of 1934, as amended

 
 
24.3
Immediate Termination for Insolvency:  This Agreement may be immediately
terminated by a Party should the other Party; (i) become insolvent; (ii) enter
into or file a petition, arraignment or proceeding seeking an order for relief
under the bankruptcy laws of its respective jurisdiction; (iii) enter into a
receivership of any of its assets; or (iv) enter into a dissolution of
liquidation of its assets or an assignment for the benefit of its creditors.



 
24.4
Termination for Convenience: Either Solectron or Trimble may terminate this
Agreement for its convenience without cause by giving ninety (90) days advance
written notice to the other Party.



 
24.5
Effect of Termination:




 
24.5.1
Survival: Neither the expiration nor termination of this Agreement shall relieve
either Party of any obligation previously accrued. The following paragraphs of
this Agreement, and any other paragraphs that by their terms so provide, shall
survive any such expiration or termination:  2.0 (“Definitions”), 10.0
(“Material Management and Procurement”),  19.0 (“Proprietary Rights; License”),
20.0 (“Confidentiality”), 21.0 (“Warranty”), 22.0 (“Epidemic Failure”), 23.0
(“Non-Warranty Repairs and Upgrades”), 26.0  (“Limitation of Liability”) 27.0
(“Intellectual Property Indemnification”), 28.0 (“Personal Injury
Indemnification”), 31.0 (“Compliance with Law”), and 34.0 (“General
Provisions”).




 
24.5.2
[***].




 
24.5.3
Within [***] after a notice of termination is given by either Party to the
other, or at least [***] before any expiration of this Agreement, Solectron
shall provide Trimble with all relevant information concerning its outstanding
purchase orders for Parts.  In addition to any other rights and obligations
Trimble may have under this Agreement, Trimble may, on or before the effective
date of such termination or expiration elect, at Trimble’s sole discretion, any
one, or a combination of the following options:

 
 
Page 30 of 59

--------------------------------------------------------------------------------

 



  image [image.jpg]
[***] Denotes language for which the Company has requested confidential
treatment pursuant to the rules and regulations of the Securities Exchange Act
of 1934, as amended

 
24.5.3.1
[***];



 
24.5.3.2
[***];



 
24.5.3.3
[***].



If Trimble instructs Solectron to cancel any Solectron purchase order for Parts
hereunder, (i) Solectron agrees to use reasonable efforts to cancel such
purchase order; (ii) Solectron shall use reasonable efforts to negotiate an
equitable settlement with its suppliers concerning Solectron’s financial
liability due to the cancellation of such purchase order for Parts; and (iii) if
Solectron is unable to cancel any outstanding purchase order for Parts, Trimble
shall be liable for Solectron’s direct financial liability for such purchase
orders and/or their cancellation as provided in Section 10.0 (Material
Procurement and Management) above.



 
24.5.4
Upon any notice of termination or termination hereunder, [***].



 
24.6
Right to Continue Manufacture



The following provisions shall be in addition to and not by way of limitation of
any other rights or obligations that Trimble may have upon termination of this
Agreement:



 
24.6.1
Cessation of Business.  In the event that: (i) any assignment is made of
Solectron's business for the benefit of creditors, or if a petition in
bankruptcy is filed by or against Solectron, or if a receiver or trustee in
bankruptcy or a similar officer is appointed to take charge of all or part of
Solectron's property, or if Solectron is adjudicated a bankrupt; or if Solectron
shall be dissolved or liquidated or have a petition for dissolution or
liquidation filed with respect to it, and (ii) in the event that such condition
or conditions prevents Solectron from meeting its obligations herein,(i & ii
collectively, the “Occurrence”), Solectron shall promptly notify Trimble of such
Occurrence and shall have [***] from the date of such Occurrence in which to
remedy such condition or conditions.




 
24.6.2
Know-How Transfer.  [***] after the date of the Occurrence, if such Occurrence
has not been remedied, and upon the written request of Trimble, (the date of
such request hereafter referred to as the “License Date”) Solectron will
promptly deliver to Trimble the Manufacturing Process Instructions and such
other manufacturing documents, instructions and written materials (including
Solectron's consent, where required, for the direct sale/delivery of required
Parts to Trimble), which are used by Solectron or are necessary to enable
Trimble to manufacture or have manufactured the Products without unreasonable
research or experimentation and [***].  Solectron will further assist Trimble in
obtaining the same rights and privileges that Solectron has with any suppliers
that Solectron uses to fulfill its obligations under this Agreement.  In
addition, Solectron shall, upon Trimble's request and at Trimble's expense, use
reasonable efforts to provide such technical assistance as may reasonably be
requested to enable Trimble to make or have made the Products.

 
 
Page 31 of 59

--------------------------------------------------------------------------------

 



  image [image.jpg]
[***] Denotes language for which the Company has requested confidential
treatment pursuant to the rules and regulations of the Securities Exchange Act
of 1934, as amended

 
24.6.3
[***].




 
24.6.4
License. Solectron hereby grants to Trimble a nonexclusive, worldwide,
nontransferable, license [***].



25.0
Dispute Resolution



 
25.1
In the spirit of continued cooperation, the Parties agree to use
commercially  reasonable efforts to resolve any dispute or controversy arising
out of or concerning the performance of this Agreement promptly and informally
through good faith negotiation in accordance with the following dispute
resolution procedures:



 
25.2
Either party may initiate negotiation proceedings hereunder by written notice to
the other party setting forth the particulars of the dispute.  The Parties agree
to meet in good faith to jointly define the scope and a method to remedy the
dispute. If these proceedings are not productive of a resolution, then either
party may choose to escalate the problem to senior management.



 
25.3
Should any disputes remain existent between the Parties after completion of the
resolution process set forth above, or in any event more than [***] have passed
following the initial notice of dispute from a Party, then either Party may, by
written notice to the other Party, request that the matter be submitted for
non-binding mediation with an independent mediator agreed to by the
Parties.  The mediator will be chosen by the Parties [***].  Neither Party shall
unreasonably withhold consent to the selection of a mediator.  [***]. [***] of
the initial request for mediation, then either Party may submit the matter to
the appropriate court of law for final determination.

 
 
Page 32 of 59

--------------------------------------------------------------------------------

 



  image [image.jpg]
[***] Denotes language for which the Company has requested confidential
treatment pursuant to the rules and regulations of the Securities Exchange Act
of 1934, as amended

  
 
25.4
The above notwithstanding, either Party shall have the right to immediately
apply to a court of competent jurisdiction for declaratory, injunctive or other
equitable relief, as such Party may deem necessary to enforce its rights
hereunder.  Further, the provisions of this Section 25.0 shall not preclude a
Party from exercising its rights under Section 24.0.



26.0
Limitation of Liability



 
26.1
IN NO EVENT, WHETHER AS A RESULT OF BREACH OF CONTRACT, WARRANTY, TORT
(INCLUDING NEGLIGENCE), STRICT LIABILITY, PRODUCT LIABILITY, OR OTHERWISE, SHALL
EITHER PARTY BE LIABLE TO THE OTHER FOR ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL,
OR EXEMPLARY DAMAGES OF ANY KIND, INCLUDING WITHOUT LIMITATION, LOSS OF PROFITS,
LOSS OF USE OR DATA OR INTERRUPTION OF BUSINESS, WHETHER OR NOT EITHER PARTY WAS
ADVISED OF THE POSSIBILITY OF SUCH DAMAGE.



 
26.2
Solectron will perform work in accordance with Design Specifications,
Manufacturing Specifications and Manufacturing Standards provided by
Trimble.  [***].



 
26.3
Regardless of the foregoing, the limitations of liability under this Section
26.0 shall not apply to either Party’s breach of the following Sections of this
Agreement: [***].



27.0
Intellectual Property Indemnification



 
27.1
Trimble will defend, at its expense, [***]; provided that Trimble is promptly
informed in writing and furnished a copy of each alleged infringement and is
given authority, information, and assistance (at Trimble's expense) necessary to
defend or settle such claim.



 
27.2
Solectron will defend, at its expense, [***]; provided that Solectron is
promptly informed in writing and furnished a copy of each alleged infringement
and is given authority, information, and assistance (at Solectron's expense)
necessary to defend or settle such claim.



28.0
Personal Injury Indemnification



Each party agrees to indemnify and hold the other harmless against any loss,
cost or expense, including reasonable attorneys' fees, finally awarded against
the other in connection with a claim by a third party for personal injury or
tangible property damage, to the extent that such damage is caused by a
negligent act or omission or willful misconduct by the indemnifying party or its
agents.  Each indemnitor's obligations hereunder shall be conditioned upon
receiving a prompt notice of each such claim from the indemnitee and the sole
authority to defend, and the indemnitee shall cooperate and provide reasonable
assistance to the indemnitor in defense of the claim.
 
 
Page 33 of 59

--------------------------------------------------------------------------------

 



  image [image.jpg]
[***] Denotes language for which the Company has requested confidential
treatment pursuant to the rules and regulations of the Securities Exchange Act
of 1934, as amended

29.0
Insurance



Each Party shall, at its own expense, maintain comprehensive general liability
insurance (including coverage for, personal injury, property damage, automobile
liability, product liability and broad form contractual liability) for not less
than [***]. Such insurance shall (i) be in a form and with a carrier or carriers
reasonably acceptable to Solectron and Trimble with an [***], (ii) list the
other Party as an additional insured, and (iii) provide that such insurance may
not be canceled or altered so as to affect the interest of any of the foregoing
without at least [***] written notice to the other Party. Promptly following
execution of this Agreement, each Party shall deliver to the other Party
satisfactory evidence of such insurance coverage, or an equivalent
self-insurance program.


30.0
Independent Contractor; Competition



 
30.1
Each of the Parties hereto shall conduct the work to be performed hereunder as
an independent contractor and not as an agent or employee of the other
party.  Subject to the terms and conditions of this Agreement, each party shall
choose the means to be employed and the manner of carrying out its obligations
hereunder.



 
30.2
Subject to the Parties’ obligations of confidence hereunder, nothing in this
Agreement shall limit the right of Trimble or Solectron to develop, have
developed, procure and/or market products or services now or in the future,
including any which may be competitive with those which are the subject of this
Agreement.  Neither party shall be required to disclose planning information to
the other regarding such products or services.



31.0
Compliance with Law



 
31.1
General.  Solectron represents and warrants that its manufacturing facilities
involved in the manufacture of Trimble’s Products will comply, its manufacturing
processes will be conducted in accordance, and its performance under this
Agreement and any Site Addendum shall comply with all federal, state and local
statutes, laws and regulations applicable to the jurisdiction in which located.
Without limiting the foregoing, Solectron further agrees to comply with the
United States Foreign Corrupt Practices Act of 1977 as amended pursuant to the
1988 Amendments and the International Anti-Bribery and Fair Competition Act of
1998, and the OECD Convention on Combating Bribery of Foreign Public Officials
in International Business Transactions.

 
 
Page 34 of 59

--------------------------------------------------------------------------------

 



  image [image.jpg]
[***] Denotes language for which the Company has requested confidential
treatment pursuant to the rules and regulations of the Securities Exchange Act
of 1934, as amended

 
 
31.2
Minority, Women, Disabled Veteran Owned Business Enterprises.  In conformance
with applicable laws and regulations in the United States, it is Trimble’s
policy that Minority, Women and Disabled Veteran Owned Business Enterprises
(“MWDVBE”s) shall have the maximum practicable opportunity to participate in the
performance of contracts.  Solectron agrees to use its good faith efforts to
award subcontractors business in accordance with such laws and
regulations.  Solectron shall assist Trimble upon request with any reports
relating to qualified MWDVBEs in such manner and at such time as Trimble’s
representative may prescribe.  Trimble agrees that Solectron’s obligations under
this section shall apply only to manufacturing and repair sites in the United
States involved in the performance of this Agreement.



32.0
Disaster Recovery Plan



 
32.1
Disaster Recovery Plan. During the term of this Agreement, Solectron shall
provide for, and implement as required, a disaster recovery plan for each
manufacturing site where Trimble’s products are being manufactured.  Solectron
shall provide Trimble, at Trimble’s request, with applicable documentation and
information evidencing such disaster recovery plans. [***].  The plan shall be
designed to encompass all aspects of Solectron’s obligations under this
Agreement.  The disaster recovery plan shall address, at a minimum:




 
32.1.1
Alternate facilities to accommodate parts procurement, assembly, test, storage
and warehousing activities;




 
32.1.2
Alternate transportation methods to Trimble’s specified customers;




 
32.1.3
Solectron‘s database protection plan to include off-site storage;




 
32.1.4
Replacement of Tooling and Equipment needed for the Products;




 
32.1.5
Actions which would be taken in the event of a strike by Solectron employees,
outside suppliers, and outside groups vital to the operation of Solectron’s
business;

 
 
Page 35 of 59

--------------------------------------------------------------------------------

 



  image [image.jpg]
[***] Denotes language for which the Company has requested confidential
treatment pursuant to the rules and regulations of the Securities Exchange Act
of 1934, as amended

 

 
32.1.6
Estimated recovery time in the event that a disaster occurred affecting the area
listed above and any other potential disaster;

 

 
32.1.7
Solectron’s work-in-process (WIP) and raw stock position;




 
32.1.8
Plan for single and sole source components;




 
32.1.9
Archiving all design and manufacturing documentation in a secured facility not
located at or near Solectron’s facility.



 
Page 36 of 59

--------------------------------------------------------------------------------

 



  image [image.jpg]
[***] Denotes language for which the Company has requested confidential
treatment pursuant to the rules and regulations of the Securities Exchange Act
of 1934, as amended

33.0
FAR/DFARS Requirements



 
33.1
Solectron acknowledges that in performing its obligations under this Agreement
in the United States only, Solectron will be subject to certain federal
acquisition regulations and defense federal acquisition regulations (“FARs” and
“DFARs”).   An initial listing of such FARs/DFARs clauses which are incorporated
by reference into this Agreement, is set forth in Exhibit 1 below.   Solectron
agrees to comply with such FARs/DFARs clauses to the extent required as a matter
of law.    The Parties may amend Exhibit 1 from time to time as they may
mutually agree in writing to add or delete applicable FARs/DFARs clauses, and
Solectron agrees to good faith negotiation of any such changes requested by
Trimble.



 
33.2
Solectron further agrees to comply with any additional FARs/DFARs clauses in
prime contracts or higher-tier subcontracts of Trimble that are required, by
their terms, to be flowed down to Trimble subcontracts provided, however, that
the Parties have mutually agreed to the equitable apportionment of any increase
or decrease in costs to Solectron associated with the performance of its
obligations under this Agreement in compliance with those additional FARs/DFARs
clauses.



34.0
General Provisions



 
34.1
Assignment; Binding Effect. Neither party shall delegate, assign or transfer its
rights or obligations under this Agreement, whether in whole or part, without
the written consent of the other party, which consent may be refused in such
Party’s absolute discretion.  This Agreement and the transactions and other
instruments provided for herein shall be binding upon and inure to the benefit
of the Parties, their legal representatives, successors and permitted assignees.



 
34.2
No Waiver.  Failure by either party to enforce any provision of this Agreement
shall not be deemed to be a continuing waiver of performance under such
provision, or a waiver of any other default or other term and condition.



 
34.3
Force Majeure.  Neither party shall be liable for any failure or delay in its
performance under this Agreement due to acts of God, acts of civil or military
authority, fires, floods, earthquakes, riots, wars, market shortages or any
other cause beyond the reasonable control of the non-performing party, and not
due to such party’s own fault or negligence, (“Force Majeure”) provided that the
non-performing party: (i) gives the other party written notice of such cause
within [***] days of the discovery of the event; (ii) uses reasonable commercial
efforts to remedy such delay in its performance, and (iii) continues to perform
its obligations hereunder without delay whenever the causes preventing
performance are removed.

 
 
Page 37 of 59

--------------------------------------------------------------------------------

 



  image [image.jpg]
[***] Denotes language for which the Company has requested confidential
treatment pursuant to the rules and regulations of the Securities Exchange Act
of 1934, as amended

 
 
34.4
Compliance with U.S. Government Export Controls.  Each party agrees that in the
exercise of its rights and the performance of its obligations under this
Agreement or any Site Addendum it shall strictly comply with all United States
export control laws and regulations applicable to the Products and Proprietary
Information, or any derivative thereof; and it will not knowingly itself, or
permit others to: (a) export or re-export, directly or indirectly, any technical
data (as defined by the U.S. Export Administration Regulations), including
software received from the other Party under this Agreement, (b) disclose such
technical data for use in, or (c) export or re-export, directly or indirectly,
any direct product of such technical data, including software, to any
individual, entity or destination (or to any national or resident thereof) to
which such export or re-export is restricted or prohibited by U.S. or non-U.S.
law, without obtaining prior authorization from U.S. Department of Commerce and
other competent government authorities to the extent required by those
laws.  This clause shall survive termination or cancellation of this Agreement.



 
34.5
Notice.  All notices required by this Agreement shall be in writing and
delivered postage prepaid to the addresses set forth below or at such other
address as either party may furnish to the other in writing.  Each such notice
shall be effective upon delivery.



 
To Solectron:
Solectron Corporation

Attn:  Corporate Legal Department
Bldg. 5, 847 Gibraltar Drive
Milpitas, CA  95035


Solectron Corporation
Attn:   Contracts Coordinator
Bldg. 5, 847 Gibraltar Drive
Milpitas, CA  95035


 
To Trimble:
Trimble Navigation Limited

Attn:  Director of Materials
749 N. Mary Avenue
Sunnyvale, CA  94085


 
Page 38 of 59

--------------------------------------------------------------------------------

 



  image [image.jpg]
[***] Denotes language for which the Company has requested confidential
treatment pursuant to the rules and regulations of the Securities Exchange Act
of 1934, as amended



Trimble Navigation Limited
Attn:  General Counsel
749 N. Mary Avenue
Sunnyvale, CA  94085


 
34.6
Publicity.  Neither Party shall make or issue any publicity, news release,
public announcement or communication of any sort with the media, direct or
indirect, written or oral, concerning this Agreement or the transactions
contemplated by this Agreement without the prior written consent of the other
Party, not to be unreasonably withheld.



 
34.7
Severability.  If any material provision of this Agreement is determined to be
invalid, inoperative, unenforceable or illegal by operation of law, regulation,
judgment or otherwise, then such provision shall be deemed to be superseded and
the Agreement modified with a provision which most nearly corresponds to the
intent of the parties and is valid, enforceable and legal.  Any such provision
that cannot be so amended shall be severed from this Agreement and all remaining
provisions hereof shall remain unimpaired.



 
34.8
Governing Law; Attorney Fees.  This Agreement shall be governed by and construed
in accordance with the laws of the State of [***], U.S.A. without regard to
conflicts of law principles.  The Parties hereby exclude application of the
United Nations Convention on the International Sale of Goods.  In any action to
enforce this Agreement, the prevailing party shall be awarded its costs and
reasonable attorney fees incurred therein.



 
34.9
Entire Agreement; Counterparts.  This Agreement, (inclusive of its addenda and
exhibits), constitutes the entire agreement of the Parties concerning the
subject matter covered herein and, unless expressly provided otherwise herein,
shall supersede all prior discussions and all oral or written agreements between
the Parties. This Agreement may be executed in one or more counterparts, each of
which will be deemed an original, but all of which will constitute one and the
same document. This Agreement may be executed and delivered by facsimile
transmission.  The Parties agree that this Agreement may not be modified except
in writing signed by duly authorized representatives of both Parties.



WITH INTENT TO BE BOUND, Solectron and Trimble have executed this Agreement on
the dates indicated below.




Solectron:
 
Trimble:



 
Page 39 of 59

--------------------------------------------------------------------------------

 



  image [image.jpg]
[***] Denotes language for which the Company has requested confidential
treatment pursuant to the rules and regulations of the Securities Exchange Act
of 1934, as amended



 
SOLECTRON CORPORATION
 
TRIMBLE NAVIGATION LIMITED
     
By:
   
By:
       
Printed Name
 
Printed Name
and Title:
   
and Title:
           
Dated:
   
Dated:
 



 
Page 40 of 59

--------------------------------------------------------------------------------

 



  image [image.jpg]
[***] Denotes language for which the Company has requested confidential
treatment pursuant to the rules and regulations of the Securities Exchange Act
of 1934, as amended

SOLECTRON TECHNOLOGY SINGAPORE Pte. Ltd.
       
By:
         
Printed Name
 
and Title:
         
Dated:
         
SOLECTRON EUROPE BV
       
By:
         
Printed Name
 
and Title:
         
Dated:
   



 
Page 1 of 59

--------------------------------------------------------------------------------

 



  image [image.jpg]
[***] Denotes language for which the Company has requested confidential
treatment pursuant to the rules and regulations of the Securities Exchange Act
of 1934, as amended

  

Solectron Suzhou, China
Manufacturing Site Addendum


[***]


This document is intended to identify and reach agreements on [***] needs in
doing business with Solectron Suzhou, China.


At a later date this document may merge and become part of central purchase
agreement between Trimble Sunnyvale and Solectron Milpitas, and or could be
further formalized as a standing agreement in its own.


All agreements whether pricing, logistics, flexibility’s and so on are reached
based on [***] with Solectron Suzhou. Any significant deviation in this run rate
could result in discussion for the change in these agreements.




1)
Delivery / Lead times



On time delivery based on agreed lead-times and original commit dates.
Delivery is on time [***].


Minimum acceptable performance [***] the original commit dates.


[***].


Solectron will notify Trimble promptly of any delivery delay.  [***].


Product lead times are agreed based on [***] as shown in table 1 below.


Component and product lead times should be known, agreed, and reviewed for
accuracy [***].  Trimble should be notified of any change in component lead
times of [***] as these changes occur.  Solectron shall also promptly notify
Trimble of component discontinuations.


TABLE 1


[***]



[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]





[***]
[***]


 
Page 1 of 59

--------------------------------------------------------------------------------

 



  image [image.jpg]
[***] Denotes language for which the Company has requested confidential
treatment pursuant to the rules and regulations of the Securities Exchange Act
of 1934, as amended

 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]

 


[***]
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]

 


2)
Flexibility



Following flexibility model is agreed above and beyond the forecasted volumes.


[***]
[***]
[***]
[***]
[***]


Trimble and Solectron agree to cooperate toward reaching a goal of the following
flexibility model within [***] of product transfer.


[***]
[***]
[***]
[***]
[***]


Solectron Suzhou and Trimble will work with suppliers to minimize lead times,
reduce inventory, and implement strategies to meet the flexibility model above.


3)
Forecast / PO



Trimble will provide monthly forecast for [***].  Forecast changes per the
flexibility model are allowed.  Changes beyond the flexibility model are subject
to a what-if process.  [***]. Trimble is expected to work toward [***].


[***].


Solectron Suzhou commits to acknowledge purchase orders and reconfirm delivery
dates in [***].   Suzhou will provide a commit to the forecast for [***] a new
forecast.  Responses to what-ifs shall include gating items list.


Solectron Suzhou commits to have a process for reviewing, accepting & committing
occasional piece part purchase orders for [***].
 
 
Page 2 of 59

--------------------------------------------------------------------------------

 



  image [image.jpg]
[***] Denotes language for which the Company has requested confidential
treatment pursuant to the rules and regulations of the Securities Exchange Act
of 1934, as amended

 
4)
Pricing / Cost Model



Inventory and Material price will be reviewed on [***] basis. In case of a
change in material cost, [***].


[***].


Solectron Suzhou commits to apply a dedicated resource for first year after the
transition to localize the supply chain for pcb, passive, packaging and
mechanical components.


All product labor cost and MOH should be based on agreed model as shown below in
table 2.


[***].


[***]


[***]
[***]
[***]


[***]


TABLE 2

[***]




[***]
[***]
[***]
[***]
[***]
[***]
           
[***]
 
                   
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
         
[***]
[***]
[***]
[***]
[***]
[***]
[***]
         
[***]
[***]
[***]
[***]
[***]
[***]
[***]
         
[***]
[***]
[***]
[***]
[***]
[***]
[***]
         



 
Page 3 of 59

--------------------------------------------------------------------------------

 



  image [image.jpg]
[***] Denotes language for which the Company has requested confidential
treatment pursuant to the rules and regulations of the Securities Exchange Act
of 1934, as amended

 
[***]
[***]
[***]
[***]
[***]
[***]
 
[***]
[***]
[***] [***] [***] [***] [***]

 
[***]


[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]


[***]
[***]


5)
Quality



A)
SLR Suzhou is to obtain QS 9000 certification by July 2002 for other project
firstly, and [***].

B)
SLR Suzhou commits to the PPM targets by product as shown in table 3 below.

C)
No product, process, component supply and /or source change(s) without prior
approval.

D)
All operators identified and trained to IPC class code III prior to [***].

E)
Solectron agrees to manage suppliers and build products to all Trimble
specifications as outlined in Trimble document [***].





TABLE 3


[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]





6)
Field failures/Corrective actions



We are required to perform failure analysis on field failures. Failures are
identified at Trimble for design, test, process and/or part failures. All
process and part failures are to be sent to SLR for in-depth root cause analysis
and corrective action reports.
 
 
Page 4 of 59

--------------------------------------------------------------------------------

 



  image [image.jpg]
[***] Denotes language for which the Company has requested confidential
treatment pursuant to the rules and regulations of the Securities Exchange Act
of 1934, as amended



[***].


7)
ECN/MCO/PCO



Changes need to be acknowledged within [***], analysis to be completed within
[***], and implementation occurs within [***] notification.  Urgent changes are
handled with priority and with target implementation of [***].  All the
implementation on changes will be subject to material availability.


8)
Warranty



Solectron warrants [***].


For QS9000 product, [***].  Repair for product will be at [***].


9)
[***]



We intend to work with SLR Suzhou for all of [***].


Existing Pricing Model for Trimble is based on [***]. [***]. This review is
conducted every [***] with benchmarking of actual run-rate generated during the
[***].  Review cycles to begin [***].


10)
Payment terms



[***].  Solectron shall deliver products [***].  Solectron’s shipping dock to
carrier(s) and Freight forwarder(s) of Trimble’s selection.  Title and risk of
loss to all products shall transfer to Trimble upon delivery to the common
carrier at Solectron’s shipping dock.


11)
Support



SLR Suzhou agrees to assign a full time dedicated Customer focus team to support
Trimble account.


[***].


SLR SZ will focus efforts to minimize any possible CFT change.  Should CFT
changes occur, SLR Suzhou, will provide Trimble as favorable treatment as any
other site customer.


For Trimble, as the product owner and designer, is responsible to provide
necessary engineering support if required, including train and help Solectron
engineers on testing / trouble shooting areas (via email, phone call or on site
support).


12)
Data reporting

 
 
Page 5 of 59

--------------------------------------------------------------------------------

 



  image [image.jpg]
[***] Denotes language for which the Company has requested confidential
treatment pursuant to the rules and regulations of the Securities Exchange Act
of 1934, as amended

SLR Suzhou / CFT Team commits to provide


[***]


13)
E&O



“Unique” means not reusable for other customers of Solectron or for other
products, and /or non-cancelable or returnable despite Solectron’s [***] and
timely efforts to negotiate such an arrangement. Trimble will identify a ‘Unique
Parts List’ by June 2002, for Solectron’s prior review and acknowledgement.
[***].


[***].


Trimble and Solectron agree to review and disposition of any E&O on a [***]
basis.


[***].


Upon forecast change by Trimble, SLR will make commercially reasonable efforts
to push out and /or cancel the P/Os concerned.  However, [***]. Material
identified as E&O, will be mitigated as follows:


For unique material, Trimble shall be [***].  For excess kept in SLR’s premises
over [***].[***] upon release of prior notice by Solectron.


For common material, Solectron will make every effort to minimize the excess by
allocation to other projects. If excess material can not be consumed [***] be
levied.  Over [***], will require buy-back by Trimble within [***] release of
prior notice by Solectron.


For any obsolescence incurred by ECO and EOL etc., will require [***] upon
release of prior notice by Solectron.


Payment term for the [***], as of release of invoice or debit note by Solectron.


Trimble agrees to co-operate to reach goal of [***].


14)
Scrap



[***].


15)
Maintenance /Calibration



SLR takes the ownership of maintaining/calibrating all production equipment,
fixtures and cables. This applies to both consigned and or SLR owned property.
 
 
Page 6 of 59

--------------------------------------------------------------------------------

 



  image [image.jpg]
[***] Denotes language for which the Company has requested confidential
treatment pursuant to the rules and regulations of the Securities Exchange Act
of 1934, as amended

 
Trimble shall bear [***] during its whole life in SLR SZ. As for those bad or
useless consigned equipment, SLR will notify Trimble and return them back to
Trimble in [***].  If Trimble asks for local scrap, the import duty per China
Customs rules and disposition [***].


Trimble is responsible for providing appropriate documentation required for
maintaining the equipment,  fixtures and or cables that are consigned by
Trimble.


[***].


If a third party service is contracted to calibrate consigned equipment, Trimble
[***].


16)
Performance Review



Both sides agree to hold quarterly performance reviews. Review meetings will be
held on site in Suzhou and in Sunnyvale on an alternate basis. Performance
review will be based on [***].


[***]
[***]
[***]
[***]
[***]


17)
Material and Capacity allocation



Solectron agrees that for any allocations of components and or capacity needed
to meet orders and/or the forecast placed by Trimble due to any shortage or
unavailability, Trimble will receive from Solectron allocations that are at
least as favorable as any other customer of Solectron.


18)
Process audit(s)



Solectron agrees to periodic audit by Trimble and its end customers.  Audits may
include all process steps, documentation review, process cpk studies, yields,
time standards, scrap rate, supplier performance ratings, field failure rates,
maintenance records, actual material pricing including WAAP calculation,
inventory accuracy and the material lead times.


19)
Consigned Equipment and Custom Tooling



All tooling and equipment and any other property furnished to Solectron by
Trimble or specifically paid for by Trimble shall be the sole property of
Trimble and be marked as Trimble directs to indicate Trimble
ownership.  Solectron shall, upon Trimble’s request, furnish to Trimble a
written reports listing Trimble property in Solectron’s and Solectron’s
suppliers possession.  Solectron shall be responsible for any damage beyond
normal wear and tear and/or loss to Trimble equipment in Solectron’s facility.
 
 
Page 7 of 59

--------------------------------------------------------------------------------

 



  image [image.jpg]
[***] Denotes language for which the Company has requested confidential
treatment pursuant to the rules and regulations of the Securities Exchange Act
of 1934, as amended

20)
NPI / PROTO BUILD



It is agreed that all [***] will take place at Solectron Milpitas, from their
[***] Solectron Suzhou.


Pricing for all [***] will be governed by the purchase agreement between Trimble
and Solectron Milpitas.


Suzhou will be responsible for all transition activities after the [***] build
in Milpitas.  Trimble engineering will be involved to help as needed.


21)
Confidentiality



We expect Solectron to treat all information exchanges even if not explicitly
marked as confidential as confidential information this includes but is not
limited to the following:


·
Component & Product Pricing

·
All product, custom component, & process documentation

·
Forecasts

·
Customer Names



22)
Security



Solectron Suzhou acknowledges that goods, software, and technology supplied to
it to perform CT’s manufacturing are subject to the jurisdiction of U.S. export
controls and trade sanctions.  In accordance with this, Solectron Suhzou agrees
it will ship Trimble product and/or custom components only to suppliers,
subcontractors, and customers approved by Trimble.  Solectron Suzhou also agrees
not to release or otherwise make available goods, software or technology
provided by Trimble to employees or other personnel who are nationals of the
countries identified by the U.S. Government as terrorist-supporting
countries.  Currently these countries are Cuba, Iran, Iraq, Libya, North Korea,
Sudan, and Syria.



         
Signature
Date
 
Signature
Date
         
Mr. Joe Denniston
   
Mr. Lee Hoo Sau
 
Vice President Operations
   
General Manager
 



 
Page 8 of 59

--------------------------------------------------------------------------------

 



  image [image.jpg]
[***] Denotes language for which the Company has requested confidential
treatment pursuant to the rules and regulations of the Securities Exchange Act
of 1934, as amended

 
Trimble Navigation
   
Solectron Suhzou
                               
Signature
Date
     
Mr. Faruq Palla
       
Director of Engineering
       
Trimble Navigation
       



 
Page 9 of 59

--------------------------------------------------------------------------------

 



  image [image.jpg]
[***] Denotes language for which the Company has requested confidential
treatment pursuant to the rules and regulations of the Securities Exchange Act
of 1934, as amended

 
Exhibit 1


FARS & DFARS Contract Provisions Applicable to Agreement


A current version of the following clauses are hereby incorporated by reference
from the Federal Acquisition Regulation (FAR) and the Defense Federal
Acquisition Regulation Supplement (DFAR) with the same force and effect as if
they were given in the full text.  In these clauses, the term "Contractor"
should be replaced by "Solectron" and the terms "Government", "Contracting
Officer", and "Agency Head" should be replaced by "Trimble", except where
required otherwise by context or law.  Copies of applicable acquisition
regulations are available on the Government managed
websites:  http://www.arnet.gov/far and
http://www.acq.osd.mil/dp/dars/dfars.html.


FARS:
Clause
Description
52.202-1
Definitions
52.203-10
Price or Fee adjustment for Illegal or Improper Activity
52.203-11
Certification and Disclosure Regarding Payments to Influence Certain Federal
Transactions
52.203-12
Price or Fee Adjustment for Illegal or Improper Activity
52.203-3
Gratuities
52.203-5
Covenant Against Contingent Fees
52.203-6
Restrictions on Subcontractor Sales to the Government (Alternate I applies to
commercial items)
52.203-7
Anti-Kickback Procedures (except (c)(1))
52.203-8
Cancellation, Rescission and Recovery of Funds for Illegal or Improper Activity
52.211-15
Defense Priority and Allocation Requirements
52.211-16
Variation in Quantity
52.211-5
Material Requirements
52.214-28
Subcontractor Cost or Pricing Data – Modifications – Sealed Bidding
52.215-10
Price Reduction for Defective Cost or Pricing Data
52.215-11
Price Reduction for Defective Cost or Pricing Data - Modifications
52.215-12
Subcontractor Cost or Pricing Data
52.215-13
Subcontractor Cost or Pricing Data – Modifications
52.215-14
Integrity of Unit Prices
52.215-15
Pension Adjustments and Asset Reversions
52.215-18
Reversion or Adjustment of Plans for Postretirement Benefits other than Pensions
52.219-8
Utilization of Small Business Concerns



 
Page 1 of 59

--------------------------------------------------------------------------------

 



  image [image.jpg]
[***] Denotes language for which the Company has requested confidential
treatment pursuant to the rules and regulations of the Securities Exchange Act
of 1934, as amended

   
Clause
Description
52.222-1
Notice to the Government of Labor Disputes
52.222-21
Prohibition of Segregated Facilities
52.222-25
Affirmative Action
52.222-26
Equal Opportunity
52.222-3
Convict Labor
52.222-35
Affirmative Action for Disabled Veterans and Veterans of the Vietnam Era
52.222-36
Affirmative Action for Workers with Disabilities
52.222-4
Contract Work Hours and Safety Standards Act – Overtime Compensation
52.223-14
Toxic Chemical Release Reporting
52.223-3
Material Safety Data Sheets
52.223-7
Notice of Radioactive Materials
52.225-13
Restriction on Certain Foreign Purchases
52.225-8
Duty Free Entry
52.227-1
Authorization and Consent
52.227-10
Filing Patent Applications – Classified Subject Matter
52.227-11
Patent Rights – Retention by the Contractor (Short Form)
52.227-12
Patent Rights – Retention by the Contractor (Long Form)
52.227-2
Notice and Assistance Regarding Patent and Copyright Infringement
52.227-9
Refund of Royalties
52.228-5
Insurance - Work on a Government Installation
52.229-3
Federal, State, and Local Taxes
52.234-1
Industrial Resources Developed Under Defense Production Act Title III
52.236-13
Accident Prevention
52.239-1
Privacy and Security Safeguards
52.242-15
Stop-Work Order
52.242-17
Government Delay of Work
52.243-1
Changes – Fixed Price
52.244-6
Subcontracts for Commercial Items and Commercial Components
52.245-2
Government Furnished Property
52.246-2
Inspection of Supplies - Fixed Price
52.247-64
Preference for Privately Owned US Flag Commercial Vessels.
52.252-2
Clauses Incorporated by Reference



DFARS:
252.211-7000
Acquisition Streamlining
252.209-7000
Acquisition from Subcontractors Subject to On-Site Inspection Under the
Intermediate-Range Nuclear Forces (INF) Treaty



 
Page 2 of 59

--------------------------------------------------------------------------------

 



  image [image.jpg]
[***] Denotes language for which the Company has requested confidential
treatment pursuant to the rules and regulations of the Securities Exchange Act
of 1934, as amended

 
252.204-7000
Disclosure of Information
252.245-7001
Reports of Government Property
252.203-7001
Prohibition on Persons Convicted of Fraud or Other Defense-Contract Related
Felonies
252.209-7004
Subcontracting with Firms that are owned or Controlled by the Government of a
Terrorist Country
252.227-7013
Rights in Technical Data - Noncommercial Items
252.227-7015
Technical Data -Commercial Items
252.227-7015
Technical Data -Commercial Items
252.227-7016
Rights in Bid or Proposal Information
252.227-7016
Rights in Bid or Proposal Information
252.227-7019
Validation of Asserted Restrictions – Computer Software
252.247-7023
Transportation of Supplies by Sea
252.247-7024
Notification of transportation of Supplies by Sea
252.227-7030
Technical Data - Withholding of Payment
252.225-7031
Secondary Arab Boycott of Israel
252.227-7034
Patents - Subcontracts
252.227-7037
Validation of Restrictive Markings on Technical Data



 
Page 3 of 59

--------------------------------------------------------------------------------

 



  image [image.jpg]
[***] Denotes language for which the Company has requested confidential
treatment pursuant to the rules and regulations of the Securities Exchange Act
of 1934, as amended

 
Amendment No. 1 to the Master Manufacturing Services Agreement


(Contra Asset Inventory)


This Amendment No. 1 (“Amendment”) is made to the Master Manufacturing Services
Agreement dated March 12, 2004 (the “Agreement” or “MSA”) by and between Trimble
Navigation Limited (“Trimble”) and Solectron Corporation (“Solectron”), and is
effective on the later date of signature below.  Capitalized terms not otherwise
defined herein shall have their same meanings as in the MSA.


This Amendment is intended to describe the terms and conditions by which
Trimble  owned inventory  (hereinafter “Material” or “Contra Asset Inventory”)
shall be managed by Solectron.  The terms of the MSA (including without
limitation, Sections 11, 15 and 16 regarding Consigned Material and Consigned
Excess) shall apply to all activities contemplated hereunder, except to the
extent directly in conflict with the specific terms set forth herein.  At the
mutual agreement of Trimble and Solectron, this Amendment can be used for
inventory management of other inventory, as jointly identified by both parties.


Except as specifically amended by the terms of this Amendment, all other terms
and conditions of the MSA shall remain in full force and effect.  Without
limiting the generality of the foregoing, the following sections of the MSA
shall apply to this Amendment and the management of Material hereunder: Sections
11.2 and 16.2 (regarding liability for loss or damage to consigned inventory);
Sections 11.4 and 16.2 (regarding title to consigned inventory remaining in
Trimble); and Sections 11.5 and 16.3 (regarding Solectron using commercially
reasonable efforts to maintain secure facilities to store consigned inventory,
providing “all risk” insurance and granting Trimble audit and inspection
rights).


Trimble and Solectron mutually agree to position Material at Solectron to
facilitate consumption of such material and reduce physical transactions between
the companies. Per the terms of Section 16.6 of the MSA, Solectron shall first
use Trimble owned inventory prior to placing new purchase orders. The Material
will be held by Solectron as part of gross assets, to facilitate inventory
consumption.  Both parties intend to minimize incurrence of additional expenses
for specialized treatment of such inventory (e.g. segregated warehousing, unique
part numbering, transactional processing, etc.), so the companies mutually agree
to use a contra asset inventory methodology for the Financial recording and
reconciliation of such inventories.  The following describes the process for
contra asset inventory management.


[***]


 
 

--------------------------------------------------------------------------------

 



  image [image.jpg]
[***] Denotes language for which the Company has requested confidential
treatment pursuant to the rules and regulations of the Securities Exchange Act
of 1934, as amended

 
IN WITNESS WHEREOF, the parties, through their duly authorized officers, have
executed this Amendment, effective as of the date first set forth above.




Trimble Navigation Limited
 
SOLECTRON CORPORATION
         
By
   
By
    Authorized Signature     Authorized Signature          
Name: 
   
Name: 
           
Title:
   
Title:
           
Dated: __________________, 2005
 
Dated: __________________, 2005



 
 

--------------------------------------------------------------------------------

 



  image [image.jpg]
[***] Denotes language for which the Company has requested confidential
treatment pursuant to the rules and regulations of the Securities Exchange Act
of 1934, as amended

 
Amendment No. 2


To The


Master Manufacturing Services Agreement


This Amendment No. 2 ("Amendment') to the Master Manufacturing Services
Agreement (the "Agreement") which was entered into effective March 12,2004, is
by and between Trimble Navigation Limited, with offices at 935 Stewart Drive,
Sunnyvale, CA 94085, ("Trimble") and Solectron Corporation, a Delaware
corporation, ("Supplier''), on behalf of itself and its subsidiaries and
affiliates, with its principle place of business at 847 Gibraltar Drive,
Milpitas, California 95035.


The Parties have entered into an Agreement whereby Solectron will deliver
comprehensive manufacturing services and both Solectron and Trimble desire to
amend certain portions of that original agreement as follows:


Article 1.0 Precedence and Intent.


The following provision is hereby added to the Agreement as Section 1.6:


1.6  Eligible Purchasers.  “Eligible Purchaser" shall mean any Affiliate of
Trimble that the Parties may designate from time to time as eligible to purchase
Products from Solectron under the terms of the Agreement. Trimble hereby
guarantees, all payments due to Solectron for purchase of Products by Eligible
Purchasers hereunder.


The Parties agree that Tripod Data Systems, Inc. ("TDS"), an Oregon corporation
and Affiliate of Trimble, as the term Affiliate is defined in the Agreement, is
designated as an Eligible purchaser under the Agreement.


Article 34.5 Notice.


Trimble's notice address for purposes of Article 34.5 is hereby amended as
follows:


Trimble Navigation Limited
Attn: Director of Materials
935 Stewart Drive
Sunnyvale, CA  94085


Trimble Navigation Limited
Attn: General Counsel
935 Stewart Drive
Sunnyvale, CA  94085


This Amendment shall have prospective force and effect on and after the
effective date herein, and will not retroactively affect any rights or
obligations of the parties under the Agreement.  All terms not otherwise defined
herein shall have the meanings ascribed to them in the Agreement.  Except as
specifically amended by the foregoing terms and conditions of this Second
Amendment, all other terms and conditions of the Agreement shall remain in full
force and effect and shall be unaffected thereby.


 
 

--------------------------------------------------------------------------------

 



  image [image.jpg]
[***] Denotes language for which the Company has requested confidential
treatment pursuant to the rules and regulations of the Securities Exchange Act
of 1934, as amended

 
IN WITNESS WHEREOF, the parties through their duly authorized representatives
have executed this Amendment to become effective as of the parties last
signature ("the Effective Date").


Trimble Navigation Limited
 
Solectron Corporation
         
BY: 
/s/ Irwin Kwatek
 
BY: 
/s/ Darryl Payton
         
PRINT: 
Irwin Kwatek
 
PRINT: 
Darryl Payton
         
TITLE: 
Vice President
 
TITLE: 
Director, Contracts & Compliance
         
DATE: 
10-25-05
 
DATE: 
10-24-05



 
 

--------------------------------------------------------------------------------

 



  image [image.jpg]
[***] Denotes language for which the Company has requested confidential
treatment pursuant to the rules and regulations of the Securities Exchange Act
of 1934, as amended

 
Eligible Purchaser Designation Amendment No. 3


To The


Master Manufacturing Services Agreement


This Amendment No. 3 to the Master Manufacturing Services Agreement entered into
March 12, 2004 (“Agreement”), is dated April 27, 2007, between Trimble
Navigation Limited, a California corporation, (“Trimble”), Solectron
Corporation, a Delaware corporation, (“Solectron”) and Pacific Crest
Corporation, a California corporation, (“PCC”) on behalf of their subsidiaries
and affiliates, and designates PCC as an “Eligible Purchaser” under the
Agreement.


Solectron and Trimble entered into an Agreement whereby Solectron will deliver
comprehensive manufacturing services.


An Eligible Purchaser is a Trimble affiliate or subsidiary that Solectron and
Trimble designate as eligible to purchase Products from Solectron pursuant to
section 1.6 of the Agreement.


The parties desire to designate PCC an Eligible Purchaser under the Agreement.


The parties therefore agree as follows:


 
1.
Eligible Purchaser



The Parties agree PCC shall be designated an Eligible Purchaser to the
Agreement.  Trimble hereby guarantees all payments, obligations and other
indebtedness PCC incurs under the Agreement.  PCC agrees to comply with all
terms of the Agreement.  All PCC purchase orders are subject to the Agreement’s
terms and conditions.


 
2.
Notice



All notices to PCC, required by this agreement or otherwise, shall be in writing
and delivered postage prepaid to the address set forth below or at such other
address as PCC may furnish to Solectron in writing.  Each such notice shall be
effective upon delivery.



 
To Pacific Crest Corporation:
Pacific Crest Corporation

Attn:  Legal Department
990 Richard Avenue, Suite 110
Santa Clara, CA  95050


This Amendment shall have prospective force and effect on and after the
effective date herein, and will not retroactively affect any rights or
obligations of the parties under the Agreement.  All terms not otherwise defined
herein shall have the meanings ascribed to them in the Agreement.  Except as
specifically amended by the foregoing terms and conditions of this third
amendment, all other terms and conditions of the Agreement shall remain in full
force and effect and shall be unaffected thereby.
 
 
 

--------------------------------------------------------------------------------

 



  image [image.jpg]
[***] Denotes language for which the Company has requested confidential
treatment pursuant to the rules and regulations of the Securities Exchange Act
of 1934, as amended

 
Trimble Navigation Limited
 
Solectron Corporation
               
BY: 
   
BY:
           
PRINT: 
   
PRINT:
           
TITLE: 
   
TITLE:
                     
Pacific Crest Corporation
                       
BY:
                 
PRINT:
                 
TITLE:
       

 
 

--------------------------------------------------------------------------------